ACCEPTED
                                                                                       14-15-00925-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 12/22/2015 2:55:16 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                                   No. 14–15–00925–CV

                                    IN THE                            FILED IN
                                                               14th COURT OF APPEALS
                          FOURTEENTH COURT OF APPEALS             HOUSTON, TEXAS
                                HOUSTON, TEXAS                 12/22/2015 2:55:16 PM
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk

                     IN THE INTEREST OF R.S.T., A CHILD

                   The Office of the Attorney General of Texas,
                                     Appellant,

                                        v.
                              Patrick Eugene Bedford
                                     Appellee.


                        BRIEF OF APPELLANT,
         THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS
  __________________________________________________________________

KEN P AXTON                                        RANDE K. HERRELL
Attorney General of Texas                          JOHN B. WORLEY

CHARLES ROY                                        DETERREAN GAMBLE
First Assistant Attorney General                   Assistant Attorneys General
                                                   Mail Code 038-1
ILDEFONSO OCHOA, JR.                               P.O. Box 12017
Deputy Director                                    Austin, Texas 78711-2017
Policy, Legal, and Program Operations              Phone No. (512) 460-6672
Child Support Division                             Fax No. (512) 460-6612
                                                   Attorneys for Appellant,
                                                   Office of the Attorney
                                                   General of Texas




ORAL ARGUMENT REQUESTED
                  IDENTITY OF PARTIES AND COUNSEL

Appellant:                Office of the Texas Attorney General
                          P.O. Box 12017, MC 038–1
                          Austin, Texas 78711-2017

Counsel for Appellant:    Rande K. Herrell
                          John B. Worley
                          Deterrean Gamble

Appellee                  Patrick Eugene Bedford

Counsel for Appellee:     Gary M. Polland
                          2211 Norfolk Street, Suite 920
                          Houston, Texas 77098

Trial Court               Hon. Charley Prine
                          246th District Court
                          Harris County, Texas
                                       TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

REQUEST FOR ORAL ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

ISSUES PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

SUMMARY OF ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

ARGUMENTS AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


        Issue 1 :        In its default judgment against the OAG, the trial court erred in
                         ordering a modification regarding the registration of a foreign
                         state child support order.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


CONCLUSION AND PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

APPENDIX .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




                                                       ii
                                  INDEX OF AUTHORITIES

Cases

Barber v. Barber,
      323 U.S. 77, 65 S. Ct. 137 (1944). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Bard v. Charles R. Myers Ins. Agency, Inc.,
      839 S.W.2d 791 (Tex. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Dunn v. Mortenson,
     839 So. 2d 1007 (La. Ct. App. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Durfee v. Duke,
      375 U.S. 106, 84 S. Ct. 242 (1963). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Glass v. Williamson,
      137 S.W.3d 114 (Tex. App.—Houston [1st Dist.] 2004, no pet.). . . . . . 7, 8, 9

In re E.H.,
       450 S.W.3d 166 (Tex. App.—Houston [1st Dist.] 2014, pet. denied). . . . . . . 8

Miles v. Peacock,
      229 S.W.3d 384 (Tex. App.—Houston [1st Dist.] 2007, no pet.). . . . . 5, 6, 13

Quaestor Investments, Inc. v. State of Chiapas,
     997 S.W.2d 226 (Tex. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 13

Villanueva v. Off. of the Attorney Gen.,
      935 S.W.2d 953 (Tex. App.—San Antonio 1996, writ denied). . . . . . . . . . . . 8




                                                  iii
Statutes

Act of May 21, 2009, 81st Leg., R.S., ch. 767, § 21, sec. 159.611, 2009 Tex. Gen.
Laws 1938, 1945. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Act of May 20, 1997, 75th Leg., R.S., ch. 607, § 18, sec. 159.613, 1997 Tex. Gen.
Laws 2137, 2143. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13

T EX. FAM. CODE § 158.506. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

T EX. FAM. CODE § 159.605. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6, 7

T EX. FAM. CODE § 159.606. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 8, 9

T EX. FAM. CODE § 159.611. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 9, 10, 11

T EX. FAM. CODE § 159.613. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 9, 10, 11

T EX. R. APP . P. 30. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 13




                                                      iv
                      REQUEST FOR ORAL ARGUMENT

      The Office of the Attorney General of Texas requests oral argument if this

Court deems such argument necessary to resolve the issues involved with this appeal.




                                         v
                     ISSUES PRESENTED

ISSUE 1:   In its default judgment against the OAG, the trial court
           erred in ordering a modification regarding the
           registration of a foreign state child support order.




                               vi
                               No. 14–15–00925–CV

                                   IN THE
                         FOURTEENTH COURT OF APPEALS
                               HOUSTON, TEXAS


                    IN THE INTEREST OF R.S.T., A CHILD

                  The Office of the Attorney General of Texas,
                                    Appellant,

                                        v.
                              Patrick Eugene Bedford
                                     Appellee.



                        BRIEF OF APPELLANT,
         THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS
  __________________________________________________________________

      TO THE HONORABLE COURT OF APPEALS:

      The undersigned Assistant Attorney General respectfully submits this brief on

behalf of Appellant, the Office of the Attorney General of Texas (OAG).

                          STATEMENT OF THE CASE

      The trial court issued a default order modifying a registration of a Louisiana

trial court’s child support order.   In its order, the trial court ordered that any

withholding from Father’s income involving child support be suspended.
                              STATEMENT OF FACTS1

       On September 13, 2011, the OAG filed a Notice of Registration of Foreign

Support Order, seeking to register a Louisiana child support order obliging Father to

pay $152.00 per month in current child support. C.R. at 4–7, 24. (Apx. A, B). On

the same day, the OAG filed its Motion to Confirm Support Arrearage, seeking to

confirm Father’s accrued child support arrearage and reduce the confirmed arrearage

to judgment. C.R. at 4–7. (Apx. A).

       On December 15, 2011, the trial court convened a hearing on the OAG’s

Motion to Confirm Support Arrearage. C.R. at 25–30. (Apx. C). Father and the

OAG appeared at the hearing. Id. On December 19, 2011, the trial court issued an

Order Confirming Support Arrearage. Id. In its order, the trial court found that the

Louisiana trial court retained continuing, exclusive jurisdiction over the child support

issue and that the Louisiana trial court issued the controlling order in the case. Id.

The trial court also found that Father owed $21,584.00 in child support arrearages as

of October 31, 2009. Id. The trial court ordered Father to pay $100.00 per month

beginning on January 1, 2012 until the arrearage judgment was paid in full. Id. The

record reflects that Father did not contest the registration of the Louisiana trial court’s


1      ‘C.R.’ is an abbreviated reference to the Clerk’s Record; R.R. is an
       abbreviated reference to the Reporter’s Record; ‘Apx.’ is an abbreviated
       reference to the Appendix.
                                            2
child support order.

      On January 17, 2012, Father filed his Motion for New Trial and requested that

the trial court order genetic testing. C.R. at 35–36. (Apx. D). On February 24, 2012,

the trial court granted Father’s motion. C.R. at 37. (Apx. E). On March 29, 2012,

the OAG filed Notice of Nonsuit and the trial court subsequently granted the nonsuit.

C.R. at 42–43. (Apx. F).

      On or about September 3, 2014, Father filed his Motion to Modify. See C.R.

at 45–47, 63–64, 74–75 (referring to pleading).2 On October 30, 2014, the OAG filed

an Original Answer and Motion to Dismiss Motion to Modify. C.R. at 45–46. The

OAG filed at least two amended answers as well. See C.R. at 48–51; see also C.R.

at 51–55.

      On July 6, 2015, the trial court convened a hearing on Father’s Motion to

Modify. R.R. at 5. Father appeared at the hearing, but the OAG did not. Id. At the

hearing, Father denied paternity and requested that the Texas trial court order that the

writ of withholding be withdrawn.      R.R. at 6. The trial court verbally granted

Father’s request. R.R. at 7.


2     The OAG requested that the clerk’s record include Father’s Motion to
      Modify. See C.R. at 74–75. The record reflects that the district clerk
      did not include this pleading in the record before this Court. The OAG
      will request a Supplemental Clerk’s Record which will include Father’s
      Motion to Modify.
                                           3
      On August 10, 2015, the trial court issued its default Order in Suit to Modify

Child Support Withholding. C.R. at 63–65. (Apx. H). In the order, the trial court

found that the allegations in Father’s motion were true. Id. The trial court modified

the registration of the Louisiana order and ordered that the Harris County auditor

“stop all child support arrearages.” Id. The OAG gave notice of appeal.

                            SUMMARY OF ARGUMENT

      The trial court erred in issuing an order modifying a registration of a Louisiana

trial court’s child support order, thereby establishing an error on the face of the record

sufficient to satisfy the restricted appeal standard in Texas Rule of Appellate

Procedure 30. Because Father failed to contest the registration, the Louisiana trial

court’s child support order was registered by operation of law pursuant to Texas

Family Code sections 159.605 and 159.606. In addition, the trial court erred in

issuing an order modifying registration of the Louisiana order under either Texas

Family Code sections 159.611 or 159.613 by failing to establish that it had

jurisdiction to modify the Louisiana trial court’s child support order. There was no

evidence or testimony presented to the trial court and present on the face of the record

to show the residence of the child, obligee, or Father. Finally, Father used an

incorrect remedy to seek relief against the administrative writ of withholding. Instead

of seeking to modify the registration, Father should have use the statutory remedy

                                            4
found in Texas Family Code section 158.506, which provides for administrative

review and judicial review if a child support obligor seeks to contest an

administrative writ of withholding.

                                      ARGUMENT

       ISSUE ONE: In its default judgment against the OAG, the trial court

erred in ordering a modification regarding the registration of a foreign state

child support order.

       STANDARD OF REVIEW: To succeed on a restricted appeal, an appellant

must show the following: 1) that the appellant appealed within six months after the

issuance of the default judgment; 2) that the appellant was a party to the underlying

lawsuit; 3) that the appellant did not participate in the trial of the case; and 4) that

there is error on the face of the record. T EX. R. APP . P. 30 (Apx. I); see also Quaestor

Investments, Inc. v. State of Chiapas, 997 S.W.2d 226, 227 (Tex. 1999); see also

Miles v. Peacock, 229 S.W.3d 384, 386–87 (Tex. App.—Houston [1st Dist.] 2007,

no pet.).

       Here, the OAG filed its notice of appeal on October 26, 2015, a date within six

months of the issuance of the Texas trial court’s August 10, 2015 order. C.R. at 71.

In addition, the OAG was a party to the underlying suit. See C.R. at 63–65 (in

“Apperances” section of trial court’s August 10, 2015 order, State of Texas named

                                            5
as one of the parties). (Apx. H). Finally, the OAG did not appear at the hearing that

resulted in the Texas trial court’s August 10, 2015 order. Id.; see also R.R. at 5.

Therefore, three of the four prongs of the standard for restricted appeal have been

satisfied. See T EX. R. APP . P. 30 (Apx. I); see also Quaestor, 997 S.W.2d at 227; see

also Miles, 229 S.W.3d at 386–87. The fourth prong is discussed below.

      REGISTRATION OF FOREIGN STATE CHILD SUPPORT ORDER:

      Texas Family Code section 159.605 states:

             (a)    When a support order or income-withholding order issued
                    in another state or a foreign support order is registered, the
                    registering tribunal of this state shall notify the
                    nonregistering party. The notice must be accompanied by
                    a copy of the registered order and the documents and
                    relevant information accompanying the order.

             (b)    A notice must inform the nonregistering party:


                    (1)   that a registered order is enforceable as of the date of
                          registration in the same manner as an order issued by
                          a tribunal of this state;


                    (2)   that a hearing to contest the validity or enforcement
                          of the registered order must be requested within 20
                          days after notice unless the registered order is under
                          Section 159.707;


                    (3)   that failure to contest the validity or enforcement of
                          the registered order in a timely manner will result in

                                           6
                         confirmation of the order and enforcement of the
                         order and the alleged arrearages; and


                  (4)    of the amount of any alleged arrearages.


            (c)   If the registering party asserts that two or more orders are
                  in effect, the notice must also:


                  (1)    identify the two or more orders and the order alleged
                         by the registering party to be the controlling order
                         and the consolidated arrears , if any;


                  (2)    notify the nonregistering party of the right to a
                         determination of which is the controlling order;


                  (3)    state that the procedures provided in Subsection (b)
                         apply to the determination of which is the
                         controlling order; and


                  (4)    state that failure to contest the validity or
                         enforcement of the order alleged to be the
                         controlling order in a timely manner may result in
                         confirmation that the order is the controlling order.


            (d)   On registration of an income-withholding order for
                  enforcement, the support enforcement agency or the
                  registering tribunal shall notify the obligor's employer
                  under Chapter 158.

T EX. FAM. CODE § 159.605 (Apx. J); see also Glass v. Williamson, 137 S.W.3d 114,

                                        7
119 (Tex. App.—Houston [1st Dist.] 2004, no pet.).

      Texas Family Code section 159.606, states in relevant part:

      (b)    If the nonregistering party fails to contest the validity or
             enforcement of the registered support order in a timely manner,
             the order is confirmed by operation of law.

T EX. FAM. CODE § 159.606(b) (Apx. J); see also Glass, 137 S.W.3d at 119.

      When registered and confirmed, a sister state’s child support order is entitled

to full faith and credit in Texas. See Bard v. Charles R. Myers Ins. Agency, Inc., 839
S.W.2d 791, 794 (Tex. 1992) (citing Barber v. Barber, 323 U.S. 77, 79, 65 S. Ct. 137,

138 (1944)(construing the Full Faith and Credit Clause of the U.S. Constitution)); see

also In re E.H., 450 S.W.3d 166, 170 (Tex. App.—Houston [1st Dist.] 2014, pet.

denied). “A properly proven foreign judgment must be recognized and given effect

coextensive with that to which it is entitled in the rendering state.” Bard, 839 S.W.2d

at 794. “The full faith and credit clause requires that a valid judgment from one state

be enforced in other states regardless of the laws or public policy of the other states.”

Id. “In addition, a state is required to give another state’s judgment the same res

judicata effect it would receive in the rendering state.” Villanueva v. Off. of the

Attorney Gen., 935 S.W.2d 953, 956 (Tex. App.—San Antonio 1996, writ denied)

(citing Durfee v. Duke, 375 U.S. 106, 109, 84 S. Ct. 242, 244 (1963) (“A judgment of

a court in one state is conclusive upon the merits in a court in another state only if the

                                            8
court in the first state had power to pass on the merits—had jurisdiction, that is, to

render the judgment.”)); see also Dunn v. Mortenson, 839 So. 2d 1007, 1012 (La. Ct.

App. 2003) (applying res judicata standard against Texas trial court judgment;

Louisiana res judicata standard substantially similar to Texas res judicata standard)

      Here, the record reflects that Father failed to timely contest the registration of

the Louisiana trial court’s order filed on September 13, 2011. See C.R. at 24 (Apx.

B); see also C.R. at 25–30 (inference from jurisdictional recitals of trial court’s order

that Father did not challenge registration of Louisiana trial court’s order and also

agreed with finding on arrears at the time of hearing, although Father later filed

motion for new trial to overturn agreed order). (Apx. C). When Father failed to

contest the registration of the Louisiana trial court’s order, the order was confirmed

by operation of law. See T EX. FAM. CODE § 159.606 (Apx. J); see also Glass, 137
S.W.3d at 119.

      MODIFICATION OF REGISTERED FOREIGN SUPPORT ORDER:

      Nonetheless, Father sought a modification of the registration of the Louisiana

trial court’s child support order. The Texas trial court issued its August 10, 2015

order modifying the registration of the Louisiana trial court’s order. C.R. at 63–65.

(Apx. H). Modification of a registered foreign child support order is controlled by

Texas Family Code sections 159.611 and 159.613, which gives the Texas trial court

                                           9
jurisdiction to modify a registered foreign child support order under certain

circumstances. T EX. FAM. CODE §§ 159.611, 159.613. (Apx. J).

       The version of Texas Family Code section 159.611 that was effective when

Father filed his motion to modify states, in relevant part:

              (a)    Except as provided by Section 159.615, on petition a
                     tribunal of this state may modify a child support order
                     issued in another state and registered in this state only if
                     Section 159.613 does not apply and after notice and
                     hearing the tribunal finds that:

                     (1)    the following requirements are met:

                            (A)    the child, the obligee who is an individual,
                                   and the obligor do not reside in the issuing
                                   state;

                            (B)    a petitioner who is a nonresident of this state
                                   seeks modification; and

                            (C)    the respondent is subject to the personal
                                   jurisdiction of the tribunal of this state; or


                     (2)    this state is the state of residence of the child and the
                            child, or a party who is an individual, is subject to
                            the personal jurisdiction of the tribunal of this state,
                            and all of the parties who are individuals have filed
                            consents in a record in the issuing tribunal consents
                            for a tribunal of this state to modify the support
                            order and assume continuing, exclusive jurisdiction.

              (b)    Modification of a registered child support order is subject
                     to the same requirements,, procedures, and defenses that

                                            10
                     apply to the modification of an order issued by the tribunal
                     of this state, and the order may be enforced and satisfied in
                     the same manner.

Act of May 21, 2009, 81st Leg., R.S., ch. 767, § 21, sec. 159.611, 2009 Tex. Gen.

Laws 1938, 1945. (Apx. K) (prior version of now-amended T EX. FAM. CODE §

159.611; amendment effective on July 1, 2015).

       On the face of the record, Father did not present any evidence or testimony as

to the residence of the child or of the obligee. See R.R. at 5–7. In addition, Father,

the child support obligor, did not present any evidence or testimony to show that he

is a non–resident of Texas. See R.R. at 5–7. The trial court made no findings that

neither the child nor the obligee are residents of Louisiana. See C.R. at 63–65. (Apx.

H). Nor did the trial court make any findings that Father is a nonresident of Texas.

Id. Therefore, the trial court erred in issuing an order modifying registration of the

Louisiana order under Texas Family Code section 159.611 when the record does not

establish that it had jurisdiction to modify the Louisiana trial court’s child support

order. See Act of May 21, 2009, 81st Leg., R.S., ch. 767, § 21, sec. 159.611, 2009

Tex. Gen. Laws 1938, 1945. (Apx. J) (prior version of now-amended T EX. FAM.

CODE § 159.611; amendment effective on July 1, 2015). (Apx. K).

       The version of Texas Family Code section 159.613 that was effective when

Father filed his motion to modify states, in relevant part:

                                            11
             (a)   If all of the parties who are individuals reside in this state
                   and the child does not reside in the issuing state, a tribunal
                   of this state has jurisdiction to enforce and to modify the
                   issuing state's child support order in a proceeding to
                   register that order.

             (b) A tribunal of this state exercising jurisdiction under this
                 section shall apply the provisions of Sections 159.101
                 through 159.209 and 159.601 through 159.614 and the
                 procedural and substantive law of this state to the
                 proceeding for enforcement or modification. Sections
                 159.301 through 159.507 and 159.701 through 159.802 do
                 not apply.
Act of May 20, 1997, 75th Leg., R.S., ch. 607, § 18, sec. 159.613, 1997 Tex. Gen.

Laws 2137, 2143. (Apx. J) (prior version of now-amended T EX. FAM. CODE §

159.613; amendment effective on July 1, 2015). (Apx. K).

      Again, Father presented no evidence or testimony as to the residence of the

child or the obligee. See R.R. at 5–7. In addition, Father, the child support obligor,

did not present any evidence or testimony to show that he is a resident of Texas. See

R.R. at 5–7. The trial court made no findings regarding the residence of the child or

the obligee. See C.R. at 63–65. (Apx. H). Nor did the trial court make any findings

that Father is a resident of Texas. Id. Therefore, the trial court erred in issuing an

order modifying registration of the Louisiana order under Texas Family Code section

159.613 when the record does not establish that it had jurisdiction to modify the

Louisiana trial court’s child support order. See Act of May 20, 1997, 75th Leg., R.S.,



                                          12
ch. 607, § 18, sec. 159.613, 1997 Tex. Gen. Laws 2137, 2143. (Apx. J) (prior version

of now-amended T EX. FAM. CODE § 159.613; amendment effective on July 1, 2015).

(Apx. K). The trial court’s error on the face of the record satisfies the fourth prong

of the restricted appeal standard. See T EX. R. APP . P. 30 (Apx. I); see also Quaestor,
997 S.W.2d at 227; see also Miles, 229 S.W.3d at 386–87.

       CONTEST TO ADMINISTRATIVE WRIT OF WITHHOLDING:

       Father used the incorrect remedy here. Instead, Father had a statutory remedy

as set out in Texas Family Code section 158.506. See T EX. FAM. CODE § 158.506.

(Apx. K).    Texas Family Code section 158.506 allows a child support obligor who

receives notice of an administrative writ of withholding to contest the writ through

an administrative proceeding. Id. If the dispute remains after the administrative

process has concluded, the obligor may seek judicial review. Id. Because Father

failed to utilize the correct remedy to contest the administrative writ of withholding,

this is also an error on the face of the record. See T EX. R. APP . P. 30 (Apx. I); see also

Quaestor, 997 S.W.2d at 227; see also Miles, 229 S.W.3d at 386–87. The error on the

face of the record satisfies the fourth prong of the restricted appeal standard. See

T EX. R. AP P . P. 30 (Apx. I); see also Quaestor, 997 S.W.2d at 227; see also Miles,
229 S.W.3d at 386–87.




                                            13
                          CONCLUSION AND PRAYER

      For the forgoing reasons, the OAG respectfully requests that this Court reverse

the judgment of the trial court and remand the case to the trial court for further

proceedings in accordance with this Court’s opinion.

                                       Respectfully submitted,

                                       Ken Paxton,
                                       Attorney General of Texas

                                       Charles Roy
                                       First Assistant Attorney General

                                       Ildefonso Ochoa, Jr.
                                       Deputy Director
                                       Policy, Legal, and Program Operations
                                       Child Support Division

                                       Rande K. Herrell
                                       Managing Attorney, Appellate Litigation
                                       Child Support Division

                                        /s/ Deterrean Gamble
                                       Deterrean Gamble
                                       Assistant Attorney General
                                       State Bar No. 24062194
                                       deterrean.gamble@texasattorneygeneral.gov

                                       P.O. Box 12017
                                       Austin, Texas 78711-2017
                                       Voice: (512) 460-6085
                                       Fax: (512) 460-6612




                                         14
Attorneys for Appellant,
The Office of the Attorney
General of Texas




  15
                       CERTIFICATE OF COMPLIANCE

      I certify that this document complies with the typeface requirements of Tex. R.

App. P. 9.4(e) because it has been prepared in a conventional typeface no smaller than

14-point for text and 12-point for footnotes. This document also complies with the

word-count limitations of Tex. R. App. P. 9.4(i), if applicable, because it contains

2950 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).

                                                     /s/ Deterrean Gamble
                                                     Deterrean Gamble
                                                     Assistant Attorney General




                                         16
                             CERTIFICATE OF SERVICE

      I certify that a copy of this Brief of Appellant was served on the parties or

their counsel listed below by certified United States mail on December 22, 2015.

                                                     /s/ Deterrean Gamble
                                                     Deterrean Gamble
                                                     Assistant Attorney General



Gary M. Polland
2211 Norfolk Street
Houston, Texas 77098
Counsel for Respondent, Patrick Eugene Bedford


Michelle D. Sanders
Assistant Attorney General




                                          17
           No. 14–15–00925–CV

                IN THE
      FOURTEENTH COURT OF APPEALS
            HOUSTON, TEXAS


 IN THE INTEREST OF R.S.T., A CHILD

The Office of the Attorney General of Texas,
                  Appellant,

                    v.
          Patrick Eugene Bedford
                 Appellee.



                APPENDIX




                    18
                            APPENDIX

A.   Motion to Confirm Support Arrearage (September 13, 2011)

B.   Notice of Registration of Foreign Order (September 13, 2011)

C.   Order on Motion to Confirm Arrearage (December 19, 2011)

D.   Motion for New Trial (January 17, 2012)

E.   Order Granting Motion for New Trial (February 24, 2012)

F.   Notice and Order of Nonsuit (April 3, 2012)

G.   Order on Motion for New Trial (May 27, 2015)

H.   Order in Suit Modifying Child Support Withholding (August 10, 2015)

I.   T EX. R. APP . P. 30

J.   T EX. FAM. CODE §§ 159.605, 159.606

K.   Act of May 21, 2009, 81st Leg., R.S., ch. 767, § 21, sec. 159.611, 2009
     Tex. Gen. Laws 1938, 1945

K.   Act of May 20, 1997, 75th Leg., R.S., ch. 607, § 18, sec. 159.613, 1997
     Tex. Gen. Laws 2137, 2143




                                 19
                                                                                                                             0
NCP Name:   PA TRICK EUGENE BEDFORD
                                                                                                                   9.7      ry


CP Name:    TANYA R DARBONNE
OAG Number: 0012134745
LAC: RREN

                                              csmw?ÿ
 [NTHE   INTEREST OF                                           § INT                JUDICIAL DISTRICT
                                                               §                                 OF
 A CHILD                                                          § HARRIS COUNTY, TEXAS

                             MOTION TO CONFIRM SUPPORT ARREARAGE (UIFSA)
        The TEXAS ATTORNEY GENERAL, representing the State of Texas as a Support Enforcement Agency
pursuant to Texas Family Code Chapter 1 59, and providing services pursuant to Texas Family Code Chapter 231 , files
this pleading for which discovery is iniended to be conducted under Level 2 of Rule 190, Texas Rules of Civil Procedure.
                                                     JURISDICTION
L       This Court has, or should assume, jurisdiction over PATRICK EUGENE BEDFORD pursuant to Texas Family
Code Chapter 1 59,
                                                       CHILDREN
2,      The following child residing in Louisiana is the subject of this suit

 Name                                                       Sex      DOB                Birthplace




        No property, other than personal effects, is owned by any child, subject of this suit.
                                          PERSONS ENTITLED TO NOTICE
3,      PA TRICK EUGENE BEDFORD, age 39, thefather of the child, resides in HOUSTON, TX. The TEXAS
ATTORNEY GENERAL requests the issuance and service of process on this person in accordance with the attached
service information sheet.
                                          PRIOR CHILD SUPPORT ORDER
4.      On 5/30/1999 a tribunal ordered PA TRICK EUGENE BEDFORD to pay current child support of $152. 00
monthly, beginning 1/1/1998. and monthly thereafter. The amount and frequency of PATRICK EUGENE BEDFORD*
child support obligation remains unchanged. Attached as Exhibit A are the relevant portions of said order




                                                                                            SEP 1 3 2011
                                                                                 Time:
                                                                                             RvmlCoLtnTy.To* its
                                                                                  By.
                                                                                                     D op Lily


        Motion To Confirm Support Arrearage (UIFSA)                                                                Page 5
                                                                                                                   4
        •



                                            CHILD SUPPORT ARREARAGE
5.      PATRiCK EUGENE BEDFORD failed to pay court ordered child support as follows:
Prior arrears as of 10/3112009                          $21,584.00
Support accrued since 10/31/2009                         $3,040.00
Interest accrued since 10/31/2009                            $0.00
Support paid since 1013112009                            $6,345.47
Total arrearage as of6127/2011                          $18,278.53
        EXBIBIT B, which is attached and incorporated by reference, is a true and correct copy of a payment record
indicating the occasions Obligor violated the above-referenced order.
                                               ARREARAGE JUDGMENT
6.      The Court should conJ1rm and enter judgment for all support arrearage and accrued interest as of the hearing
date. The Court should order payment and Income withholding to liquidate the judgment pursuant to Texas family Code
Chapters 157, 158 and 159.
        Attached as EXHIBIT C and incorporated by reference is a true and correct copy of the payment record of
PATRICK EUGENE BEDFORDshowing the date and amount of each child support payment made by him, and the
accrual of interest and arrears since 10/3 112009,
                                WITEIBOLDING FROM EARNINGS FOR SUPPORT
7.      The Court should order al.l support withheld from disposable earnings pursuant to Texas Family Code
Chapter 158 and § 159.305(h)(3). The Court should order a.ll payments of support processed pursuant to Tc.xos Family
Code Chapter 231 for distribution according to law . .Ifappropriate, the Court should order PATRICK EUGENE
BEDFORD to post a bond or security.




        Motion To Conform Support Arrearage (UIFSA)                                                       Page 6 ·
                                                                                                          5
                                   tu;QUEST FOR PRODUCTION OF DOCUMENTS
8.       PATRICK EUGENE BEDFORD has in his possession documents that will ~how the nature and extent of his
ability to pay child support. Tho TEXAS A'ITORNBY GENERAL, pur~uant to Rule 196, TeXlls Rules of Civil
Procedur~;~,   reques\8 him to produce ruod permit the TfiXAS ATIORNEY OENHRAL t.o         in~pcct and   copy the originals, or
true copies. of the lo llowing documen\S in his possession. custody or control: (a) his IRS federal htx returns for the past
two years with all schedule.~ included witb the returns and all W-2s and 1099s sltl!chGd to ~ucb returns, (b) any a.nd all W-
2 statements. all I 099a, and all documents showing income received by Re~pondent from any source for the two tax yeors
preceding the dute of filing of this action, (c) all puyrol l stubs. vouchers, records ofcnmmis~ions ond nil other written
ro:cords or evidem:c of income received by him within the; last si~t months, (d) the most recent Social Stlcurity
Administration Form SSA· 7005, showing his income his1ory, sent to him three months before his last llirthday, (c)
stalemenls of accounts for all checking or saving accounts in which he has held an interest withiu the last six monlhs,      m
all evidence (policies, premium schedules, records of premiums paid, etc.) of health rnsunmce avail~ble at his place of
employment that may provide coverage for dependent children, (g) copies of loan applications made within the lost !ilx
months, (h) current stntement of benefits and account balances lor all retirement, pension, or profit-sharing pl110s In
whioh the respondent has accmed or may accrue benefits, regardless if such benefits have vested, including but not
limit~d to   employer- or union-sponsore-d defined benefit or defined contribution plans and individual retir~ment accounts
(LRAs). and (i) summllly pla.n description of all retirement, p~n~ion, or profit-shuing plan~ in which the respondent has
accrued or may accrue benefits, regardless if such benefits have vested. The 1'EXAS ATI'ORNEY GENERAL requests
produaiion of the specified documents at:
The Office of the Attorn~)' General
         2JUCANALST
         SUiTE 100
         HOUSTON, TX 77003




on or bcfor11- 3:00p.m. on th~ 50th day following the dat~ of servic11 of this request.
                                             ATTORNEY FEES AND COSTS
9.       The Court should order PATRICK EUGENE BEDFORD to pay reasonable uttomey               f~es :~nd llll   othur cost~ of
this proceeding.
                                                          PRAYER
         The Tfi.XAS Al'TORNEY 06NERAL prays that the Court gr110t all relief requested hen;in. The TEXAS
ATTORNEY G.a.IERAL prays for general relief.




         Molfon To Confirm Support AnearC~ge (UIFSA)                                                              Page7
                                                                                                                  6
Respectfuily submitted,

GregAbbon
Attorney General of Texas

Daniel T. Hodge
First Assistant Attorney General



ANNA M CASILLAS- SBN: 03966550
MICHELLE D SAN DERS- SBN: 24001582
MINERVA A RAMIREZ- SBN: 16502550
STEPHANIE A PRUETZ- SBN: 2407045 I
YASMIN KUTTY -SBN: 24068862
ASSISTANT ATI'ORNEY GENERAL
CHILD SUPPORT DIVISION
23 11 CANAL ST
SUITE 100
HOUSTON, TX 77003
 Telephone No. (713)802-9293
Toll Free 1(800)687-8327
Fax No. (713)864-8842




        Motion To Confirm Support Anearage (UIFSA)   Page S
                                                     7
NCPNeme;    PATRICK EUGENE BE               ORB
CP Name:    TANYA R DARBONNE
QAG Number: 001213-1745
LAC:   RRFN



 fN TFLE INTEREST OF                                            § IN              H JUDICIAL DISTRICT
                                                                §                             OF
 A CHILD                                                        § HARRIS COUNTY, TEXAS

                   NOTICE OE REGISTRATION OF FOREIGN SUPPORT ORDER (UIFSA)
TO:    FA TRICK EUGENE BEDFORD


                                                  has been registered pursuant to Texas Family Code Chapter 1 59,
                                 .
       Subchapter G is attached along with a copy of any other relevant information accompanying the order,
2,     A registered order is enforceable ns of the date of registration in the same manner as an order issued by a Texas
       court.
3.     The amount of the alleged arrearage is 5                 of
4.     A hearing to contest the validity or enforcement of the registered order must he requested within 20 days after the
       date of personal service of this notice.
5.     If you wish to contest the registered order, file a written response with the District Clerk and mail a copy to the
       TEXAS ATTORNEY GENERAL at 2311 CANAL ST. SUITE 100, HOUSTON TX, 77003 within 20 days after
       the date of service oflhts notice,
6      Failure to contest the validity or enforcement of the registered order in a timely manner will result in
       confirmation of the order and enforcement of the order and the alleged arrearages This precludes Further contest
       of the order with respect to any matter that could have been asserted and the amount of alleged arrearages. Any
       prior determination of arrearages by any tribunal is entitled to full faith and credit and the amount is not subject
       to retroactive redetermination.
7.     Direct ali child support payments to:
              Texas Child Support Disbursement Unit
       P O Box 659791
       San Antonio, TX 78265-9791
       for distribution according to law.
                                                                                    Time:
                                                                                    By
                                                                                         _   SEP 1 3 2011
                                                                                                   uountv. TnjtiE

                                                                                                   Deputy
                                                                                             CHRIS DANIEL District Clerk
                                                                                                    HA RR1S County, Texas




                                                                                   By:                              , Deputy




       Nonet OF Rtoisi K v i IOM or FOREIGN Sirroui ORDER (LiFSAj

                                                                                                             24
                                                                                       •         3l|
NCP Name:
CP Name:
           PATRICK EUGENE BEDFORD
           TANYA R DARBONNE
OAG Number 0012134745
                                                                                                                       Sc.
                                                  CAUSE NUMBER 3to j I

 IN THE INTEREST OF                                            § IN                  JUDICIAL DISTRICT
                                                               §                                 OF
 A CHILD                                                       $ HARRIS COUNTY, TEXAS

                      ORDER CONFIRMING SUPPORT ARREARAGE (UIFSA)
          On the     day of              20 1        , the Court held a hearing in this cause.
       The TEXAS ATTORNEY GENERAL appeared by Its ATTORNEY OF RECORD.
        PA TRICK EUGENE BEDFORD, thefather of the child, is the Obligor, and
        fyQ     appeared   ID   person fonH   hv fiunmpy                                                                     J;
        \       appeared in person Pm Se and was advised of his rights, including the right to court appointed attorney if
                found indigent. The Court finds that PATRICK EUGENE BEDFORD knowingly and intelligently
                waived his rights and proceeded Pro Se;
        faj     agreed to the entry of these orders as evidenced by his signature;
        lÿjF-   although duly notified, did not appear;
                although duly and properly cited and notified, did not appear and wholly made default. At the request of
                the TEXAS ATTORNEY GENERAL, the Court severed the contempt action and then heard other issues
                raised by pleadings on file, including the request for a judgment and for income withholding.


       The Court FI N D5 that a (rib una! of      /                  _
       The Court FINDS that TANYA R DARBONNE, the mother of the child, is the Obligee.
                                                                               has continuing exclusive jurisdiction over the
child support issue and has issued the controlling order. The Court further FINDS, pursuant to Texas Family Code
Chapter 159, that it has jurisdiction over PATRICK EUGENE BEDFORD and the subject matter of this suiL
        A record of the proceedings was;
                (jfj    waived by the parties with the consent of the court.
                |_J     made by audio recording,
                                                                                                 FILED
                                                                                                  Chris Daniel
                                                                                                       District Clerk
                                                                                                       DEU1 &
                                                                                        Tt(WT'          K™1




       Okhi H CONHKMIM, SI PEUKI AKKEARACE 1 UIFSA)                                                   PAGE    1   01   (p
                                                                                                                  25
                                                •                Cffil.OREN
                                                                                                         •
            Th~   fulluwing child is the subject of this suit:




         --                                                                 -
                                                                 s...       008              SSN                  81rlhp1Att

                                                              I
                                                            PRIOR ORDER
            On 5/30/J999 a tribunal ordered PATRICK EUGENE BEDFORD to pay curreol child support ofS/52.00
 monthly, beginning 1/ 111998 and m(lllfhly thereafter .
                                                     •JUDGMENT ON ARREARS
            The Court FINDS and CONFIRMS that PATRICK EUGeNE BEDFORD is in arre11rs in the amount uf
 $ d. I , 5Si'1        Qo         as of O:i"al:w t 3 I             , .;x)?9 . This includes alltmpaid child support and any
 bal'snce owed on previously conlinned arrea.n1ges or retroactive support judgments os of the speaified date. The judgment
 for this amount IS a cumulative j udgment.
            l'he Court GRANTS and RENDERS judgment agaimst PATRICK EUGENE BEDFORD and in favor of the
 TeXAS AlTORNEY GENERAL in the amount ofS :;II                              S.~'-1   0 a          • with interest as provided by the law of.
                                                                        •
       the State of'J'e:xas, at tbe rate of 6% per annum;
 9Q the Stntc,        ( Ci14' Sa' a      a9                  , that issued the controlling order;
 fur collection Jlnd distribution acrording to law.
            The Court ORDERS PATRICK EUGENE BEDFORD, Obligor, to pay said child support judgment by paying
)s                                on or before the       dayol                                           , 211d   bj paying~
                                                                                            '
 $._    ____!;!a~c,_~_~o~o!__     eaoh month beginning the __t!L. day of             \0    (l a   n.ct            , :lo\:> , payable on or berorc
 that date and on or before the same day of each munth thereafter until the arrearage is paid in full. e 1 011                  t11e   tetllllnat.ton
 of-euta c•at suppoat fm   all)   child the subject ofdJiS smf. '
                                                     as not paid tbe jud&oment m full b


        ~h-en or hefo•e l~e same da)'    af eaah month until the 8A'ear~e i' paid in full.\fhe withholding order authorized
 herein shall include such payments, but nothing herein shall prohibit the use ofother collection methods authorized by
 luw. The court's order setting payments on a child supponjudgment or on a medical support judgment does not preclude
 or limit 't he use of any other means for enforcement of the judgment.




                                                                                                                                 26
                                             .       F.I\'T OF SUPPORT AND eOSTS •
         PATRICK EUGENE BEDFORD i$ ORDUR£0                        lD   p11y Dll ~uppott U1rough the ~s•stty of tloe court .
         Te.ms Child Suppt~tt Uisbu"*c'"CIIT IJnil
         J' 0 llox 6S'n1J 1
         San Antonio, 'l X 782!>$>9191
for dlmibution .ll.Deordlngr.o '"'"· A\1paymenn shall be i:IIt>C\ to the Di!IIicl Clak of'
HtfRRJSCounty. Texas on or before the            3M day of Qa-.p.pb)l. (                        ,   ::>ot~ dir...ctly to:
         CHRIS OANL£1.
         ro BOX ~651
         IIOUSfON. TX 77210.46$ 1
                                                    INCOME W l TU.UOLDCNG:
         The Coun OROI:RS.I?ursonnt to Tcx.~s r'sullily Code Chapter ISS *'M § IS-9.30$(b)(3), sny omploy1.1r of
f'ATJUCK EUGENE BEDFORI>. c.umm or sub~qacm, to withhold fl'IOC)mc: fi·Nn td1c d c&J'll)~nhl'c eamings ·of PATRJCK
lilKJb"NE BEDFORI> for the child'~ support~' ~et out in the OROER/Nffi'IIC£ TO WtniHOt.O INCOME fOR CHII.I)
.\iUPf'ORT. Any IRoome w'ithhclil fro•~ PATRICK EUO£NFJ BEDFORD~ clh,pos3bl'o ·~aming!l for child st.~pport and (l'lid
according to this. order shall be cmdJtcd agnltm hi~ child ~uppr,~rt obligation., but shall not discnarge any of his child
~uppott ubllit,llno11   thai ex'~~d· tlw lllllount so cNditro.
         ·n•e Conrt finds PA1'/UCX £W EN£ BWFORI> is liJibf~. for lilt cocJrt ordo.rcd ohi!cl support, r~gardlllSs of th~
amounts withheld by any employer or cnuty, and PA'I'RJCK EUGENE BEDFORD·~ ordered w pay 11ny court ordered.
child support not withheld by any l!.lllploy~r or mtlty dire<1tly to the Texas Child Support Di~bur~>emem lJnjt a5 on:lered...
         Tho Co1crt ORDliR S lhu Cl~·rk of the Court. upon ~quc~l to cause :1 ooti lied ~ of th!! ORDER/NOTICE TO
Wlt'HHOI.V lNCOM £ FOR C HILO SUPPORT, " 'ilh                    a copy orT~xas f ;J.IIIIily Code Cill3pW \S8 anaeb.cd, to be
delivered lD !'A TRICK £UOBN£ BF.DFVR!Ysemfiloyer.
         The Court OK..OERS PATRICK EUGENE BEDFOIW tO provide 31'\y suhjtqu~nr employer wlt)l a ColiJy of1hc·
ORDERINOTJCH TO WITJII IOLD INCOME FOR CHH.D SUPPORT.
                                                    S'I'ATU'I'ORY WARNI.NGS

       FAIJ.U'R •: '1'0 ORftY A COURT ORDER FOR CHILD SUPPORT OR f'OR POSSESSION OF OR
ACC.t:SS TO A CHI LD MAY RESULT ll\1 t·URT.I:IER U'TJC'.ATJON '11'0 .U~ t'ORC£ TJ:IJ:: ORDL"R,
INCLUDING CONTEMPT OF COURT. A H NJ>ING OF CONTEMPT MAY BE PU.NJSHLD BY
CO.NFIN£ MENT CN JAIL FOR UP TO SIX MONTHS. A fl~£ Of Ul~ T O S.."'O FOR tAC H VJOU.TlON,
AND A MONEY J UDGMENT FOR PAY~1£NT OF A'rrORNEY 'S 111t £S AND CO URT C()IS'ffi.
       FA LL U.RE o•· A PARTY TO MAKE A CHJ.LD SlfPPORT PAYMENT TO TJiE PUCE AND IN m E
MANNER REQUIRED BY A COURT ORDER ~tA Y REStJLT L~ 1 H.£ PARTY NOT R£C'£JVINC CIU'.J>rl'
fOR ~1AKlNG T£f£ PAYMENT.
       f AlLURE OF A PARTY TO PAY CHII.O SUPPORT DOES NOT .nJSTJFY D lo:NYIN(; TifAT PAR1'Y
COURT-ORDERED POSSESSION OF OR ACCt:.SS TO A C HILD. A..Efi'USAL BY A PARTY TO ALLOW



                                                                                                                        27
                                         •
POSS!.'SSJON OF OR ACCESS TO A CJULO DOES NOT JUSTIFY FAiLURE TO PAY COURT·ORDERKD
                                                                                         •
OULO SUPPORT TO THAT PARTY.
     EACR PERSON WliO IS A PARTY TO THIS ORDLR lS ORDERED TO NOTIFY EACH OTHER
PARTY. THi: COURT, AND THE STATE CASE R.fGlSTRY OF Ai~Y CHANGE IN THE PARTY'S CURRENT
RESIDENCE ADDRESS. MAiLiNG ADDRESS. HOME TELEPHONJE NUMBER. NAME OF EMPLOYER,
ADDRESS OF EMPLOYMENT, DRJVER'S U C£NS£ NUMBER, ANID WO.RK U :L£PHONE NUMBER. l'U£
PARTY IS ORDERED TO GIVE NOTICE OF AN INTENDED CHANGE IN ANY OJo' THE REQUIRED
INFORMATION TO EACH OTHER PARTY. THE COURT, A.Nll THF. STATE CASF. REG ISTRY ON OR
BEFORE THE 60TH DAY BEFORE THE INTENDED CHANGE. JJ1 TR£ P.~TY DOtS .NO'r KNOW OR
COU LD NOT HAVE KNOWN OF THE CHANGE IN SUFJIICJI!::NT TIME 'J'O PROVIDE 66·DA Y NOTICE,
THE PARTY lS ORDERED 1'0 GIVE NOTtO: OJ1 THE CHANGE ON OR BEFORE THE FJJITH DAY
A.nJCR THJ: DATE THA1' TliE PARTY KNOWS OF THE CHANG It,
      TtiE DUTY TO FURNISH Tl:US lNFORMATION '1'0 EACll OHlER PARTY, THE COURT, AND
THE STATE CASE REGISTRY CONTIN UES AS I,ONG AS ANY PERSON, BY VIRT·U E OF TWS ORDER, IS
UNO£R AN 08LlGATJON TO PAY CHILO SU PPORT OR ENTITLED TO POSSESSION OF OR ACCE~"'S
TO A C HILD.
      FA ILURE BY A PARTY TO OBEY THE ORDER 0 .1' TJiiS COURT TO fROVIO£ .EAC.R OTtlER
PARTY. THE COURT ANO, T I::I E S'TATI!: CASE REGJSTRY WITB tCHANGE IN nu; RF:QUIRED
IN FORMATtON MAY RESUL'f IN }.'\JRl'Hl:R LJT IGATrON 'fO ENFORCE TtlE ORDER, INCLUDING
CONTEMPT OF COURT. A FlNDI,NG OF CONTEMPT MAY BE PIUNISHEO BY CONF(NEMENT IN JAIL
FO.R UP l'O SlX MONl'liS, A FINE OF UP TO SSOO FOR EACH VIOLATION, AND A MONEV JUDGMENT
FOR PAYMENT Of A TIORNEV'S FEE-S ANO COURT COSTS.


                                     NOTICE TO TlUJ: S'f A'fE CAS£ RI!:GISTRY
        A&is required by th~ preceding section. any chunge of a purty'~ resi.dential address. mailing uddres~. home
telephone number, nome of employer, address of employment, dn'ver'll license number, and work telephone number are to
bu ruportcd by mail to th~;
                                                     Stare Case   Registry
                                                  Contr~ct S~rvices s~ction
                                                          MC046S
                                                       P.O. Box 12017
                                                   Austin. TX 78711-2017
in nddltion U> reporting the change(s) lo the other parties nnd rhe Court.
                                                          REVIEW
        Pursuant to 42 USC 666{1!)( IO), n parent subJeCt to a child support order, nr ICASt eve f)' three yen~. hn~ the rlgln
l() rt•quo~t u Nviuw of the ()rd~red child supp~>rt amount~ by contacting the CIU LD SUPPORT DIVISION (,)f th~ TEXAS
ATI'ORNEY GENERAL.




                                                                                                              28
                        INFORMATION PURSUANT TO TEXAS FAMILY CODE § 105.006
Court:                                   JUDICIAL DISTRICT HARRIS County, Texas
Cause Number:                    96-3363
               PRIMARY JOINT MANAGING or MANAGING CONSERVATOR INFORMATION:
Name:                            TANYA R DARBONNE
Residence Address;




Work Phone:
                    JOINT MANAGING nr POSSESSORY CONSERVATOR INFORMATION:
                                 PATRICK EUGENE BEDFORD
           Address:




Expected termination dale of obligation to pay child support and of orders for possession ofv or access to, a child (date of
expected emancipation of all minors),

1 he Court:
U has
[ÿJ has not
ordered that special restrictions be placed on the distribution of this information pursuant to Texas Family Code
g 105.006(c), to wit:




         O Rum CONFIRMING Sorrow Amu AKAUE rt'lFSA)                                              PAUE       OF   (p
                                                                                                           29
                                     •                              •
                Signed this _   _   day of   DEC 1 9 2011 , _ __.

                                ASS~·
YAS N
ANNA M CASILLAS-     : 03966550
MINERVA A RAMIRE - SBN: 16502550
MICHELLE D SANDERS - SBN: 24001582
STEPHANIE A PRUETZ- SBN: 24070451
ATTORNEY OF RECORD
CHILD SUPPORT DIVISION
2311 CANAL ST
SUITE 100
HOUSTON, TX 77003
Telephone No. {7 13)802-9293
·roll Pree I(R00)6R7-RD7
FA X No. (7 13 jiS64- ISM 2




                                                                        30
                                                                                                         p.ÿ
                                     CAUSE NO. 2011-54295


IN THE INTEREST OF                                             IN THE DISTRICT COURT

                                                   §
                                                   §
                                                               OF HARRIS COUNTY, TEXAS                 /fÿ
                                                   §           246th JUDICIAL DISTRICT;
                                  MOTION FOR NEW TRIAL                                                  it,
                                                                                                          %ÿ-
        Respondent PATRICK EUGENE BEDFORD moves this Court to set aside the judgment

rendered against PATRICK EUGENE BEDFORD on December 15, 2011, and grant him a new

trial in this cause.

        1.      This Motion is presented within the time limits prescribed by the Texas Rules of

Civil Procedure for a Motion for a New Trial.

        2.       Respondent has asked for DNA testing in this matter because he does not believe

he is the father.

        3.      The judgment in this case was against the great weight and preponderance of the

evidence.

        4.      The granting of a new trial will not prejudice the other parties to this cause.

        5.       Respondent is able, ready and willing to go to trial immediately, and no delay,

harm or prejudice will occur to the other parties as a result of Respondent’s motion.

                                              PRAYER

        Respondent prays that after notice and hearing the judgment rendered in this cause be set

aside and that Respondent be granted a new trial.
                                                                                       ASSESSED
                                                                                    ENTEREDÿIT
                                                                                            />)
                                                                                    VERIFIER




                                                                                                  35
     .'
~·




            .
           I'
                .
                                                       Respectfully submitted,


                                                       By:
                                                                  0
                                                               /\~.
                                                             _;~L,-
                                                                 _ _,-'L._       _ _ __      _   _

                                                               Gary M. Polland
                                                               State Bar No. 16095800
                                                               2211 Norfolk St., Suite 920
                                                               Houston, Texas 77098
                                                               Telephone: (713) 62 1-6335
                                                               Facs.imile: (713) 622-6334
                                                       A TTORNEY FOR P ATRICK E UGENE BEDFORD



                                          CERTIFICATE OF SERVICE

                 This is to certify that a true and correct copy of the above and foregoing document has
          been forwarded via facsimile and/or first-class mai l, postage prepaid to the following counsel of
          record on this the 13th day of January, 2012.

          Via Facsimile (713) 864-8842
          Anna M. Casillas
          Michelle D. Sanders
          Minerva A. Ramirez
          Stephanie A. Pructz
          Yasmin Kutty
          Assistant Attorney General
          Child Support Division
          2311 Canal St., Suite I 00
          Houston, TX 77003


                                                       Gary   M. Polland




                                                                                                     36
ej




                                                                                            V'
                                               CAUSE NO. 2011-54295
     f



         IN THE INTEREST OF
                                                        §
                                                         5       IN THE DISTRICT COURT            iR
                                                        §        OF HARRIS COUNTY, TEXAS
                                                        §
                                                         5       246™ JUDICIAL DISTRICT
                                   ORDE
                                          wmffMOTION FOR NEW TRIAL
                On                               2012, the Court considered Respondent PATRICK.

         EUGENE BEDFORD’S Motion for New Trial, After considering the Motion, the Court decided

         that the request should be granted,

                IT IS ORDERED that Respondent PATRICK EUGENE BEDFORD shall be granted a

         new trial.

                GRANTED this            day of                    , 2012.




                                                     JUDGE PRESIDING

         APPROVED AS TO FORM AND
         ENTRY REQUESTED:

         By:
              Gary M. Polland
              State Bar No, 16095800
              2211 Norfolk Street, Suite 920                             FILED
              Houston, Texas 77098
              Telephone: (713) 621-6335
                                                                            fficFSK
              Facsimile: (713)622-6334
                                                                            FEB 2 4 2012
                                                                 rimer
         ATTORNEY FOR PATRICK EUGENE BEDFORD
                                                                §?:




                                                                                           37
     I
                                                          UCft                           FILED
                                                                                            MAR 29 2012
NCP Name:   PATRICK EUGENE BEDFORD                                                 Time:
                                                                                           Harrlt County, Taut
CP Name:    TANYA R DARBONNE                                                       ay.
OAG Number: 0012134745                                                                           Deputy
                                CAUSE NUMBER 201154295

 DM T HE INTEREST OF                                         § DM THE 246TH JUDICIAL DISTRICT
                                                             §                                   OF
 A CHILD                                                     § HARRIS COUNTY, TEXAS

                                               NOTICE OF NONSUIT
                                                                                                                  <4
         The TEXAS ATTORNEY GENERAL, pursuant to Rule 162, Texas Rules of Civil Procedure, gives notice of its
Nonsuit concerning its *Motion to Confirm Support Arrearaftes fULFSAl filed on September 13, 20 11 ,



Respectfully submitted,

Greg Abbott
Attorney General of T exas

Daniel T. Hodge
First Assistant Attorney General



                - Sfefr 0396fl55(f\
         M CASILLAS
MICHELLE D SANDERS - SBN: 2ÿ0015$
MINERVA A RAMIREZ - SBN: 165&2550
STEPHANIE A PRUETZ - SBN: 24070451
ASSISTANT ATTORNEY GENERAL
CHILD SUPPORT DIVISION
2311 CANAL ST
SUITE 100
HOUSTON, TX 77003
Telephone No. (713)802-9293
Toll Free 1(800)687-8327
Fax No. (713)864-8842




                                                           RECORDER'S WEMQEL-lDUWi                                     \
                                                          This Instrument Is of poor qusut,'

                                                                                                                 1ÿ3,
                                                                                                                 42
                                            NONSUIT
       The Court finds that the Office of the Attorney General has nonsuited its pending action
and directs the Clerk of the Court to record such nonsuit in the minutes of the court.

                                                   MAlt 2 5 fO ll-
                    Signedthis _     _..
                                      3::.....__   dayof   ~ LoJ}__



                         A~E JUDGE PRESIDING




                            .J




                                                                                         43
                                                                        FILE®
                                                                         ssctfaft
                                                                            MAY 2 7
                                    CAUSE NO. 2011-54295            Tin»v            count/,    T**11

IN THE INTEREST OP                           §              IN THEÿ&fSTKICTÿOUHTOF”/
                                             §
                                             s              HARRIS COUNTY, TEXAS

CHILD
                                             §
                                             I              246™ JUDICIAL DISTRICT                      0mrsX
                                             ORDER
                                                                                                           (60
       On this day came on for hearing Respondent PATRICK BEDFORD'S First Amended

Motion to Stay Child Support Withholding, and it is tire opinion of this Court after hearing the

evidence and argument of counsel that said Motion should be GRANTED.

       It is therefore, ORDERED, ADJUDGED and DECREED that the Harris County

Auditor's Office stop all child support arrearages withholding regarding the above-styled case

from Respondent PATRICK BEDFORD’S Harris County paycheck, and pending a review of the

validity of the registered child support order; and IT IS ORDERED that DNA testing take place

lor the Respondent, PATRICK BEDFORD, and the child,                                      , the subject

of tliis suit at Respondent’s expense.

       SIGNED this the    .oft    day of   _£)(               ,2015.
                                 MAY 2 7 2015

                                             JUDGEWESfDIh

APPROVED AS t o FORM AND                                  APPR; JVED AS TO FORM:
ENTRY REQUESTED:


Bv: /S/ Gary M Potland     _      __               By:
       Gary M. Polland                                   Michelle D, Sanders
       State Bar No. 16095800                            Stale Bar No. 24001582
       221 1 Norfolk Sl„ suite 920                       2311 Canal St., Suite 100
       Houston, TX 77098                                 Houston, Texas 77003
       (713) 621-6335                                    (713) 802-9293
       (713) 622-6334 - fax                              (713) 864-8K42
       ATTORNEY TOR RESPONDENT                           ATTORNEY GENERAL OF TEXAS

                                                                             nFGGRP$« MEMORANDUM
                                                                             ths insim'THnt >5 (if poor 4ua%
                                                                                  at awltr* cflniaslrfl
                                                                                                  62
                                                                                                       7/27/20155:03:31 PM
                                                                                   Chris Daniel - Olslrtd Clerk Harris Counly
                                                                                                      Envelope No, 6242563
                                                                                                          By. Charlotle Gales
                                                                                                 FSed- 7/27/2015 5ÿ3ÿ31 PM




                                    CAUSE NO. 2011-54295
                                                                                                               p.i
IN THE INTEREST OF                            §               rN THE DISTRICT COURT OF                         nCA'
                                              §
                                              §              HARRIS COUNTY, TEXAS                               )/fnA
                                              §
CHILD                                         §              246™ JUDICIAL DISTRICT                                (O')
           ORDER IN SUIT TO MODIFY CHILD SUPPORT WITHHOLDING

        On July 06, 2015, the Couit heard this case.
1,     Appearances


       Petitioner, STATE OF TEXAS, although duly notified, did not appear.

       Respondent, PATRICK EUGENE BEDFORD, appeared in person and through attorney

of record, Gary Polland and announced ready for trial.

 2.     Jurisdiction

        This Court after examining the record and the evidence and argument of counsel, finds

 that it has jurisdiction of this case and all the parties and that no other court has continuing

 exclusive jurisdiction of this case. All persons entitled to citation were properly cited.

 3.     Jury

        A jury was waived, and all questions of fact and of law were submitted to the Court.

 4.     Record

       The making of a record of testimony was not waived by the parties.

 5.    Children




                                                                          sssitsr--

                                                                                        RECORDER' 5 MEMORANDUM
                                                                                         This InsirijmHTl B O! pot* (Jiafcr
                                                                                               Htlha linwflfirrafling
                                                                                                         63
•'




     6.     Findings

            The Court finds that the material allegations in Respondent's petition to modifY are tnte.

     IT IS ORDERED thln the requested modification is GRANTED, as Respondent was never

     properly served with citation in regards to the claim for child support registratiol1 in Texas of the

     Louisiana cblld support order.

            It is therefore, ORDERED, ADJUDGED and DECREED that the Harris County

     Auditor's Office stop all child support a.rrearages withholding regarding the above-styled case

     from Respondent PATRICK EUGENE BEDFORD'S Harris County, Texas paychecks.

     7.     Relief Not Granted

            IT IS ORDERED that all relief requested in tbis case and not expressly granted is denied.

     All other terms of the prior orders not specifically modified in this ofder shall remain in full

     force and effect.

     Dalt!. of Order

     SIGNED on     A'-'8 /()           _   _,201 5.



     Signed on this the   I0      day of        Aa                 .2o1s.


                                                          /J




                                                      2




                                                                                                       64
APPROVED-~ TO FORM

By: lSI Gary M Polland
        Gary M. Polland
       State Bar No. 16095800
        2211 Norfolk Sl, suite 920
       Houston, TX 77098
       (713) 621 -6335
       (713) 622-6334- fax
       ATTORNEY FOR Rl:sPONl>EI\'T




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing Order in Suit to
Modify Child Support Withholding bas been forwarded via fucsimile and/or ftrst-class mail,
postage prepaid to the following counsel of record on this the 21'' day of July 2015.
Via F acsimile (713) 864-8842
Attorney General of Texas
Michelle D. Sanders ·
State Bar No. 24001582
231 I Canal St., Suite 100
Houston, Texas 77003


                                                    lSI Garv M. Pol/and
                                                    Gary M. Polland




                                                3



                                                                                               65
Rule 30. Restricted Appeal to Court of Appeals in Civil Cases, TX R APP Rule 30




  Vernon's Texas Rules Annotated
    Texas Rules of Appellate Procedure
      Section Two. Appeals from Trial Court Judgments and Orders (Refs & Annos)

                                                 TX Rules App.Proc., Rule 30

                              Rule 30. Restricted Appeal to Court of Appeals in Civil Cases

                                                          Currentness


A party who did not participate--either in person or through counsel--in the hearing that resulted in the judgment complained of
and who did not timely file a postjudgment motion or request for findings of fact and conclusions of law, or a notice of appeal
within the time permitted by Rule 26.1(a), may file a notice of appeal within the time permitted by Rule 26.1(c). Restricted
appeals replace writ of error appeals to the court of appeals. Statutes pertaining to writ of error appeals to the court of appeals
apply equally to restricted appeals.


Credits
Eff. Sept. 1, 1997.


Rules App. Proc., Rule 30, TX R APP Rule 30
Rules of Civil Procedure, Rules of Evidence, and Rules of Appellate Procedure are current with amendments received through
September 1, 2015. Bar Rules, Rules of Disciplinary Procedure, Code of Judicial Conduct, and Rules of Judicial Administration
are current with amendments received through September 1, 2015. Other state court rules and selected county rules are current
with rules verified through June 1, 2015.

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 159.605. Notice of Registration of Order, TX FAMILY § 159.605




  Vernon’s Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 5. The Parent-Child Relationship and the Suit Affecting the Parent-Child Relationship (Refs &
      Annos)
        Subtitle B. Suits Affecting the Parent-Child Relationship
           Chapter 159. Uniform Interstate Family Support Act (Refs & Annos)
              Subchapter G. Registration, Enforcement, and Modification of Support Order
                Part 2. Contest of Validity or Enforcement

                                               V.T.C.A., Family Code § 159.605

                                          § 159.605. Notice of Registration of Order

                                                      Effective: July 1, 2015
                                                              Currentness




(a) When a support order or income-withholding order issued in another state or a foreign support order is registered, the
registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the
registered order and the documents and relevant information accompanying the order.



(b) A notice must inform the nonregistering party:



  (1) that a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of
  this state;



  (2) that a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after
  notice unless the registered order is under Section 159.707;



  (3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation
  of the order and enforcement of the order and the alleged arrearages; and



  (4) of the amount of any alleged arrearages.



(c) If the registering party asserts that two or more orders are in effect, the notice must also:




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            1
§ 159.605. Notice of Registration of Order, TX FAMILY § 159.605



  (1) identify the two or more orders and the order alleged by the registering party to be the controlling order and the
  consolidated arrears , if any;



  (2) notify the nonregistering party of the right to a determination of which is the controlling order;



  (3) state that the procedures provided in Subsection (b) apply to the determination of which is the controlling order; and



  (4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely
  manner may result in confirmation that the order is the controlling order.



(d) On registration of an income-withholding order for enforcement, the support enforcement agency or the registering
tribunal shall notify the obligor’s employer under Chapter 158.



Credits

Added by Acts 1995, 74th Leg., ch. 20, § 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 607, § 15, eff. Sept. 1,
1997; Acts 2003, 78th Leg., ch. 1247, § 35, eff. Sept. 1, 2003; Acts 2015, 84th Leg., ch. 368 (H.B. 3538), § 43, eff. July 1,
2015.



V. T. C. A., Family Code § 159.605, TX FAMILY § 159.605
Current through the end of the 2015 Regular Session of the 84th Legislature
End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               2
§ 159.606. Procedure to Contest Validity or Enforcement of..., TX FAMILY § 159.606




  Vernon’s Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 5. The Parent-Child Relationship and the Suit Affecting the Parent-Child Relationship (Refs &
      Annos)
        Subtitle B. Suits Affecting the Parent-Child Relationship
           Chapter 159. Uniform Interstate Family Support Act (Refs & Annos)
              Subchapter G. Registration, Enforcement, and Modification of Support Order
                Part 2. Contest of Validity or Enforcement

                                             V.T.C.A., Family Code § 159.606

                  § 159.606. Procedure to Contest Validity or Enforcement of Registered Support Order

                                                   Effective: July 1, 2015
                                                           Currentness




(a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall
request a hearing within the time required by Section 159.605 . The nonregistering party may seek to vacate the registration,
to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or
the amount of any alleged arrearages under Section 159.607.



(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner,
the order is confirmed by operation of law.



(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the
registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the
hearing.



Credits

Added by Acts 1995, 74th Leg., ch. 20, § 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 607, § 16, eff. Sept. 1,
1997; Acts 2015, 84th Leg., ch. 368 (H.B. 3538), § 44, eff. July 1, 2015.



V. T. C. A., Family Code § 159.606, TX FAMILY § 159.606
Current through the end of the 2015 Regular Session of the 84th Legislature
End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Ch. 766, § 3                                      81st LEGISLATURE-REGULAR SESSION

they are required to be furnished under Section 59, Article XVI, Texas Constitution, and
Chapter 313, Government Code.
   (b) The governor, one of the required recipients, has submitted the notice and Act to the
Texas Commission on Environmental Quality.
   (c) The Texas Commission on Environmental Quality has filed its recommendations
relating to this Act with the governor, the lieutenant governor, and the speaker of the house
of representatives within the required time.
   (d) All requirements of the constitution and laws of this state and the rules and procedures
of the legislature with respect to the notice, introduction, and passage of this Act are fulfilled
and accomplished.
   SECTION 4. This Act takes effect immediately if it receives a vote of two-thirds of all the
members elected to each house, as provided by Section 39, Article III, Texas Constitution. If
this Act does not receive the vote necessary for immediate effect, this Act takes effect
 September 1, 2009.
   Passed the Senate on April 28, 2009: Yeas 31, Nays 0; the Senate concurred in House
        amendment on May 29, 2009: Yeas 31, Nays 0; passed the House, with amend-
        ment, on May 25, 2009: Yeas 141, Nays 0, two present not voting.
   Approved June 19, 2009.
   Effective June 19, 2009.



                                          CHAPTER 767

                                            S.B. No. 865
                                                AN ACT
relating to child support enforcement and disbursement and to health care coverage for children in Title
IVD cases.
   Be it enacted by the Legislature of the State of Texas:
   SECTION 1. Section 102.009, Family Code, is amended by adding Subsection (e) to read
as follows:
   (e) In a proceeding under Chapter 233, the requirements imposed by Subsections (a) and
(c) do not apply to the extent of any conflict between those requirements and the provisions
in Chapter 233.
   SECTION 2. Subsection (b), Section 102.011, Family Code, is amended to read as follows:
   (b) The court may also exercise personal jurisdiction over a person on whom service of
citation is required or over the person's personal representative, although the person is not a
resident or domiciliary of this state, if:
      (1) the person is personally served with citation in this state;
      (2) the person submits to the jurisdiction of this state by consent, by entering a general
   appearance, or by filing a responsive document having the effect of waiving any contest to
   personal jurisdiction;
      (3) the child resides in this state as a result of the acts or directives of the person;
      (4) the person resided with the child in this state;
      (5) the person resided in this state and provided prenatal expenses or support for the
   child;
      (6) the person engaged in sexual intercourse in this state and the child may have been
   conceived by that act of intercourse;
      (7) the person, [registered with the paternity registry maintained by the, bu..reau of ,l
   statisties] as provided by Chapter 160:
         (A) registered with the paternity registry maintained by the bureau of vital statistics;
      or
                                                 1938
81st LEGISLATURE-REGULAR SESSION                                               Ch. 767, § 6

         (B) signed an acknowledgment of paternity of a child born in this state; or
      (8) there is any basis consistent with the constitutions of this state and the United States
   for the exercise of the personal jurisdiction.
   SECTION 3. Section 110.006, Family Code, is amended to read as follows:
   Sec. 110.006. DOMESTIC RELATIONS OFFICE OPERATIONS FEES AND CHILD
SUPPORT SERVICE FEES. (a) If an administering entity of a domestic relations office
adopts an initial operations fee under Section 203.005(a)(1) [or a initial child support sepc
fcc under Sction 203.005(a)(2)], the clerk of the court shall
      (1) collect the operations fee at the time the original suit motion for modification, or
    motion for enforcement, as applicable, is filed, and
      (2) send the fee to the domestic relations office.
   (b) If an administeringentity of a domestic relations office adopts an initial child support
 serticefee under Section 203.005(a)(2), the clerk of the court shall:
      (1) collect the child support service fee at the time the originalsuit is filed, and
      (2) send the fee to the domestic relations office.
   (c) The fees described by Subsections (a) and (b) are not filing fees for purposes of Section
 110.002 or 110.003.
   SECTION 4. Subsections (b) and (c), Section 154.062, Family Code, are amended to read
 as follows:
   (b) Resources include:
      (1) 100 percent of all wage and salary income and other compensation for personal
   services (including commissions, overtime pay, tips, and bonuses);
      (2) interest, dividends, and royalty income;
      (3) self-employrnent income;
      (4) net rental income (defined as rent after deducting operating expenses and mortgage
   payments, but not including noncash items such as depreciation); and
      (5) all other income actually being received, including severance pay, retirement benefits,
   pensions, trust income, annuities, capital gains, social security benefits other than supple-
   mental security income, unemployment benefits, disability and workers' compensation
   benefits, interest income from notes regardless of the source, gifts and prizes, spousal
   maintenance, and alimony.
   (c) Resources do not include:
      (1) return of principal or capital;
      (2) accounts receivable; or
      (3) benefits paid in accordance with federal public assistance programs [;id for families
   V.ith dependent children].
   SECTION 5. Subsection (a-i), Section 154.125, Family Code, is amended to read as
follows:
   (a-l) The dollar amount prescribed by Subsection (a) is adjusted every six years as
necessary to reflect inflation. The Title IV-D agency shall compute the adjusted amount, to
take effect beginning September 1 of the year of the adjustment, based on the percentage
change in the consumer price index during the 72-month [prc.ding six yearl period
preceding March 1 of the year of the adjustment [in the on.umer prico index], as rounded to
the nearest $50 increment. The Title IV-D agency shall publish the adjusted amount in the
Texas Register before September 1 of the year in which the adjustment takes effect. For
purposes of this subsection, "consumer price index" has the meaning assigned by Section
341.201, Finance Code.
   SECTION 6. Section 154.130, Family Code, is amended by amending Subsections (a) and
(b) and adding Subsection (a-1) to read as follows:
   (a) Without regard to Rules 296 through 299, Texas Rules of Civil Procedure, in rendering
an order of child support, the court shall make the findings required by Subsection (b) if:
                                                 1939
Ch. 767, § 6                                    81st LEGISLATURE-REGULAR SESSION

     (1) a party files a written request with the court not later than 10 days after the date of
  the hearing;
     (2) a party makes an oral request in open court during the hearing; or
     (3) the amount of child support ordered by the court varies from the amount computed
  by applying the percentage guidelines under Section 154.125 or 154.129, as applicable.
  (a-1) If findings under this section are required as a result of the request by a party
under Subsection (a)(1) or (2), the court shall make and enter the findings not later than the
15th day after the date of the party's request.
  (b) If findings are required by this section, the court shall state whether the application of
the guidelines would be unjust or inappropriate and shall state the following in the child
support order:
     "(1) the [monthly] net resources of the obligor per month are $
     "(2) the [monthly] net resources of the obligee per month are $
     "(3) the percentage applied to the obligor's net resources for child support [by-the-aetiua
  order rendered by the court] is          _     %; and
     "(4) [the amount of child support i thc p.rentag guidelines are applied to thc portion
  of the obliger's nct resources that does, not cxkeed theP amount provided by Section
  154.125(a), Family Code, is $
  [45)] if applicable, the specific reasons that the amount of child support per month ordered
by the court varies from the amount computed by applying the percentage guidelines under
Section 154.125 or 154.129, as applicable [stated in Subdiision (4) are:                       ; and]
     ["(6) if applicable, the obliger is obligated to support childrnla           in more than on
  household, and:]
        ["(A) the number of childrenQ4 before thoecourt is
        ["(B) the numr41@ Of children- not befo6re the cour-t r-esRiding in the same househiold wit
     the obligor is             ; and]
        ["(C) the numbher of cahildren no0t before, the. cour1t for who1m the obligor is obligated-by
     a court order to pay support, without regard to whether the obligor is denquent in child
     support pay.-rents, and w.ho are nt coun.ted under Paragraph (A) or (B) is                     ].,
  SECTION 7. Subsections (b), (c), and (e), Section 154.181, Family Code, are amended to
read as follows:
  (b) Before a hearing on temporary orders or a final order, if no hearing on temporary
orders is held, the court shall require the parties to the proceedings to disclose in a pleading
or other statement:
     (1) if private health insurance is in effect for the child, the identity of the insurance
  company providing the coverage, the policy number, which parent is responsible for
  payment of any insurance premium for the coverage, whether the coverage is provided
  through a parent's employment, and the cost of the premium; or
     (2) if private health insurance is not in effect for the child, whether:
        (A) the child is receiving medical assistance under Chapter 32, Human Resources
     Code;
        (B) the child is receiving health benefits coverage under the state child health plan
     under Chapter 62, Health and Safety Code, and the cost of any premium; and
        (C) either parent has access to private health insurance at reasonable cost to the
     obligor [that parent].
  (c) In rendering temporary orders, the court shall, except for good cause shown, order that
any health insurance coverage in effect for the child continue in effect pending the rendition
of a final order, except that the court may not require the continuation of any health
insurance that is not available to the parent at reasonable cost to the obliger. If there is no
health insurance coverage in effect for the child or if the insurance in effect is not available at
a reasonable cost to the obliger, the court shall, except for good cause shown, order health
care coverage for the child as provided under Section 154.182.
                                                1940
81st LEGISLATURE-REGULAR SESSION                                                Ch. 767, § 9

   (e) In this section, "reasonable cost" means the cost of health insurance coverage for a
child that does not exceed nine percent of the obligor's [responsible parent's] annual
resources, as described by Section 154.062(b), if the obligor is responsible under a medical
support orderfor the cost of health insurance coverage for only one child. If the obligor is
responsible under a medical support orderfor the cost of health insurance coveragefor more
than one child, "reasonable cost" means the total cost of health insurance coverage for all
children for which the obligor is responsible under a medical support order that does not
exceed nine percent of the obligor's annual resources, as described by Section 154.062(b).
   SECTION 8. Subsections (a), (b), (b-1), (b-2), and (c), Section 154.182, Family Code, are
amended to read as follows:
   (a) The court shall consider the cost, accessibility, and quality of health insurance coverage
available to the parties and shall give priority to health insurance coverage available through
the employment of one of the parties if the coverage is available at a reasonable cost to the
obligor.
   (b) In determining the manner in which health care coverage for the child is to be ordered,
the court shall render its order in accordance with the following priorities, unless a party
shows good cause why a particular order would not be in the best interest of the child:
      (1) if health insurance is available for the child through a parent's employment or
   membership in a union, trade association, or other organization at reasonable cost [to-th
   paren-], the court shall order that parent to include the child in the parent's health
   insurance;
      (2) if health insurance is not available for the child under Subdivision (1) but is available
   to a parent at reasonable cost from another source, including the program under Section
   154.1826 to provide health insurance in Title IV-D cases [and at a reasonable cost], the
   court may order that parent to provide health insurance for the child; or
      (3) if health insurance coverage is not available for the child under Subdivision (1) or (2),
   the court shall order the obligor to pay the obligee, in addition to any amount ordered
   under the guidelines for child support, an amount, not to exceed nine percent of the
   obligor's annual [motJh-y] resources, as described by Section 154.062(b), as cash medical
   support for the child.
    (b-i) If the parent ordered to provide health insurance under Subsection (b)(1) or (2) is the
obligee, the court shall order the obligor to pay the obligee, as additional child support, an
amount equal to the actual cost of health insurance for the child, but not to exceed a
reasonable cost to the obligor. In calculating the actual cost of health insurance for the child,
if the obligee has other minor dependents covered under the same health insurance plan, the
court shall divide the total cost to the obligee for the insurance by the total number of minor
dependents, including the child covered under the plan.
   (b-2) If the court finds that neither parent has access to private health insurance at a
reasonable cost to the obligor, the court shall order the parent awarded the exclusive right to
designate the child's primary residence or, to the extent permitted by law, the other parent to
apply immediately on behalf of the child for participation in a government medical assistance
program or health plan. If the child participates in a government medical assistance program
or health plan, the court shall order cash medical support under Subsection (b)(3).
   (c) In this section:
      (1) "Accessibility" means the extent to which health insurance coverage for a child
   provides for the availability of medical care within a reasonable traveling distance and
   time from the child's primary residence, as determined by the court.
      (2) "Reasonable[, easonab] cost" has the meaning assigned by Section 154.181(e).
   SECTION 9. Subchapter D, Chapter 154, Family Code, is amended by adding Sections
154.1826 and 154.1827 to read as follows:
   Sec. 154.1826. HEALTH CARE PROGRAM FOR CERTAIN CHILDREN IN TITLE
IV-D CASES. (a) In this section:
      (1) "Healthbenefit plan issuer" means an insurer,health maintenanceorganization, or
   other entity authorized to provide health benefits coverage under the laws of this state.
                                                1941
Ch. 767, § 9                                 81st LEGISLATURE-REGULAR SESSION

      (2) "Healthcare provider" means a physician or other person who is licensed, certified,
   or otherwise authorizedto provide a health care service in this state.
      (3) "Program"means the child health care program developed under this section.
      (4) "Reasonablecost" has the meaning assigned by Section 154.181(e).
      (5) "Third-party administrator"means a person who is not a health benefit plan issuer
   or agent of a health benefit plan issuer and who provides administrative services for the
   program, including processing enrollment of eligible children in the program and process-
   ing premium payments on behalf of the program.
   (b) In consultation with the Texas Department of Insurance, the Health and Human
Services Commission, and representativesof the insurance industry in this state, the Title
IV-D agency shall develop and implement a statewide program to address the health care
needs of children in Title iV-D cases for whom health insurance is not available to either
parent at reasonable cost under Section 154.182(b)(1) or under Section 1,54.182(b)(2) from a
source other than the program.
   (c) The director of the Title IV-D agency may establish an advisory committee to consult
with the director regarding the implementation and operation of the program. If the
director establishes an advisory committee, the director may appoint any of the following
persons to the advisory committee:
      (1) representatives of appropriatepublic and private entities, including state agencies
   concerned with health care management;
      (2) members of the judiciary;
      (3) members of the legislature; and
      (4) representatives of the insurance industry.
   (d) The principal objective of the program is to provide basic health care services,
including office visits with health care providers, hospitalization, and diagnostic and
emergency services, to eligible children in Title IV-D cases at reasonablecost to the parents
obligated by court order to provide medical supportfor the children.
   (e) The Title IV-D agency may use available private resources, including gifts and grants,
in administeringthe program.
   (f) The Title IV-D agency shall adopt rules as necessary to implement the program. The
Title IV-D agency shall consult with the Texas Department of Insurance and the Health and
Human Services Commission in establishingpolicies and proceduresfor the administration
of the program and in determining appropriate benefits to be provided under the program.
   (g) A health benefit plan issuer that participatesin the program may not deny health care
coverage under the program to eligible children because of preexisting conditions or chronic
illnesses. A child who is determined to be eligible for coverage under the program continues
to be eligible until the termination of the parent's duty to pay child support as specified by
Section 154.006. Enrollment of a child in the program does not preclude the subsequent
enrollment of the child in another health care plan that becomes available to the child's
parent at reasonable cost, including a health care plan available through the parent's
employment or the state child health plan under Chapter 62, Health and Safety Code.
   (h) The Title IV-D agency shall contract with an independent third-party administrator
to provide necessary administrativeservicesfor operation of the program.
   (i) A person acting as a third-party administratorunder Subsection (h) is not considered
an administratorfor purposes of Chapter4151, Insurance Code.
   (j) The Title IV-D agency shall solicit applicationsfor participationin the programfrom
health benefit plan issuers that meet requirements specified by the agency. Each health
benefit plan issuer that participates in the program must hold a certificate of authority
issued by the Texas Department of Insurance.
   (k) The Title IV-D agency shall promptly notify the courts of this state when the program
has been implemented and is available to provide for the health care needs of children
described by Subsection (b). The notification must specify a date beginning on which
children may be enrolled in the program.
                                              1942
81st LEGISLATURE-REGULAR SESSION                                             Ch. 767, § 13

    (1) 0n or after the date specified in the notification required by Subsection (k), a court
 that orders health care coverage for a child in a Title IV-D case shall order that the child be
 enrolled in the program authorized by this section unless other health insurance is available
for the child at reasonable cost, including the state child health plan under Chapter 62,
 Health and Safety Code.
    (m) Payment of premium costs for the enrollment of a child in the program may be
 eniforced by the Title IV-D agency against the obligor by any means available for the
 entforcement of a child support obligation, including income withholding under Chapter 158.
    (n) The program is niot subject to any provision of the Insurance Code or other law that
 requires coverage or the offer of coverage of a health care service or benefit.
    (o) Any health information obtained by the program, or by a third-party administrator
 providing program services, that is subject to the Health Insurance Portabilityand Account-
 ability Act of 1996 (42 U.S.C. Section 1320d et seq.) or Chapter 181, Health and Safety Code,
 is confidential and not open to public inspection. Any personally identifiable financial
 information or supporting documentation of a parent whose child is enrolled in the program
 that is obtained by the program or by a third-party administratorproviding program
 services, is confidential and not open to public inspection.
    Sec. 154.1827. ADMINISTRATIVE ADJUSTMENT OF MEDICAL SUPPORT ORDER.
 (a) In each Title V-D case in which a medical support order requires that a child be
 enrolled in a health care program under Section 154.1826, the Title IV-D agency may
 administratively adjust the order as necessary on an annual basis to reflect changes in the
 amount of premium costs associated with the child's enrollment.
    (b) The Title IV-D agency shall provide notice of the administrative adjustment to the
 obligor and the clerk of the court that renderedthe order.
    SECTION 10. Subsection (c), Section 154.183, Family Code, is amended to read as
 follows:
    (c) As additional child support, the court shall allocate between the parties, according to
 their circumstances:
       (1) [] the reasonable and necessary health care expenses, including vision and dental
    expenses, of the [o--"] child that are not reimbursed by health insurance or are not
    otherwise covered by the amount of cash medical support ordered under Section
    154.182(b)(3); and
       (2) amounts paid by either party as deductibles or copayments in obtaining health care
    servicesfor the child covered under a health insurancepolicy.
    SECTION 11. Subsection (c), Section 154.187, Family Code, is amended to read as
 follows:
    (c) An employer who has received an order or notice under this subchapter shall provide to
 the sender, by first class mail not later than the 30th day after the date the employer receives
 the order or notice, a statement that the child:
       (1) has been enrolled in the employer's [a] health insurance plan or is already enrolled in
    another health insurance plan in accordance with a previous child support or medical
   support order to which the employee is subject; or
       (2) cannot be enrolled or cannot be enrolled permanently in the employer's [a] health
   insurance plan and provide the reason why coverage or permanent coverage cannot be
   provided.
    SECTION 12. Subsection (b), Section 154.191, Family Code, is amended to read as
 follows:
    (b) This subchapter does not limit the authority of the court to render or modify a medical
 support order to provide [containing a pro;ision] for payment of uninsured health expenses,
 health care costs, or health insurance premiums in a manner consistent [that arc in addition
to -andinconsistent] with this subchapter.
   SECTION 13. Subsection (b), Section 157.005, Family Code, is amended to read as
follows:
                                                1943
Ch. 767, § 13                                 81st LEGISLATURE-REGULAR SESSION

   (b) The court retains jurisdiction to confirm the total amount of child support arrearages
and render a cumulative money judgment for past-due child support, as provided by Section
157.263, if a motion for enforcement requesting a cumulative money judgment is filed not
later than the 10th anniversary after the date:
       (1) the child becomes an adult; or
       (2) on which the child support obligation terminates under the child support order or by
   operation of law.
   SECTION 14. Subchapter A, Chapter 157, Family Code, is amended by adding Section
157.009 to read as follows:
   Sec. 157.009. CREDIT FOR PAYMENT OF DISABILITY BENEFITS. In addition to
any other credit or offset available to an obligor under this title, if a child for whom the
obligor owes child support receives a lump-sum payment as a result of the obligor's
disability and that payment is made to the obligee as the representative payee of the chil
the obligor is entitled to a credit. The credit under this section is equal to the amount of the
lump-sum payment and shall be applied to any child support arrearageand interest owed by
the obligor on behalf of that child at the time the payment is made.
   SECTION 15. Section 157.162, Family Code, is amended by adding Subsection (e) to read
as follows:
   (e) Notwithstanding Subsection (d), the court may award the petitionercosts of court and
reasonable attorney'sfees in a proceeding described by that subsection if the court finds that:
       (1) on the date the motion for enforcement was filed, the respondent was not current in
   the payment of child support as ordered by the court; and
       (2) the respondent made the child support payments described by Subsection (d) after
   the date the respondent was served notice of the motion or otherwise discovered that the
   motion for enforcement had been filed.
   SECTION 16. Subsection (f), Section 157.262, Family Code, is amended to read as
follows:
   (f) The money judgment for arrearages rendered by the court may be subject to a
counterclaim or offset as provided by this title [subehapter].
   SECTION 17. Section 157.264, Family Code, is amended by adding Subsection (c) to read
 as follows:
    (c) An order rendered under Subsection (b) does not preclude or limit the use of any other
means for enforcement of the judgment.
   SECTION 18. Section 157.268, Family Code, is amended to read as follows:
   Sec. 157.268. APPLICATION OF CHILD SUPPORT PAYMENT. Child support collect-
 ed shall be applied in the following order of priority:
       (1) current child support;
       (2) non-delinquent child support owed;
       (3) [interest on the principal amounts specifled in, Subdiviions (4) and (5),
       [(4)] the principal amount of child support that has not been confirmed and reduced to
   money judgment;
       (4) [(-Q] the principal amount of child support that has been confirmed and reduced to
   money judgment;
       (5) interest on the principalamounts specified in Subdivisions (3) and (4); and
       (6) the amount of any ordered attorney's fees or costs, or Title IV-D service fees
   authorized under Section 231.103 for which the obligor is responsible.
   SECTION 19. Section 158.203, Family Code, is amended by amending Subsection (b) and
adding Subsection (b-i) to read as follows:
   (b) An employer with 250 or more employees shall remit a payment required under this
section [For payments made] by electronic funds transfer or electronic data interchange[,-th4
 empleyer shall transmit the amount ;,.4thhed] not later than the second business day after the
pay date.
                                                1944
81st LEGISLATURE-REGULAR SESSION                                                 Ch. 767, § 25

   (b-i) An employer with fewer than 250 employees may remit a payment required under
this section by electronic funds transfer or electronic data interchange. A payment remitted
by the employer electronically must be remitted not later than the date specified by
Subsection (b).
   SECTION 20. Subsections (a), (b), and (c), Section 158.215, Family Code, are amended to
read as follows:
   (a) In this section, "lump-sum payment" means income in the form of a bonus or
[commission or] an amount paid in lieu of vacation or other leave time. The term does not
include an employee's usual earnings or an amount paid as severance pay on termination of
employment.
   (b) This section applies only to an employer who receives an administrative writ of
withholding in a Title IV-D case [that requires that an obligor's income be ;withhcld        for child
support arrearages].
   (c) An employer to whom this section applies may not make a lump-sum payment to the
obligor in the amount of $500 or more without first notifying the Title IV-D agency [that
issued the vwit] to determine whether all or a portion of the payment should be applied to
[the] child support arrearages owed by the obligor.
   SECTION 21. Subsection (a), Section 159.611, Family Code, is amended to read as
follows:
   (a) Except as provided by Section 159.615, on petition a tribunal of this state may modify a
child support order issued in another state and registered in this state only if Section 159.613
does not apply and after notice and hearing the tribunal finds that:
      (1) the following requirements are met:
         (A) the child, the obligee who is an individual, and the obligor do not reside in the
      issuing state;
         (B) a petitioner who is a nonresident of this state seeks modification; and
         (C) the respondent is subject to the personal jurisdiction of the tribunal of this state;
      or
      (2) this state is the state of residence of the child [and the child], or a party who is an
   individual[j] is subject to the personal jurisdiction of the tribunal of this state, and all of the
   parties who are individuals have filed consents in a record in the issuing tribunal [consets;]
   for a tribunal of this state to modify the support order and assume continuing, exclusive
   jurisdiction.
   SECTION 22. Subsection (a), Section 160.103, Family Code, is amended to read as
follows:
   (a) Except as provided by Chapter233, this [This] chapter governs every determination of
parentage in this state.
   SECTION 23. Subsection (b), Section 160.601, Family Code, is amended to read as
follows:
   (b) The proceeding is governed by the Texas Rules of Civil Procedure, except as provided
by Chapter233.
   SECTION 24. Subsection (e), Section 201.009, Family Code, is amended to read as
follows:
   (e) On a request for a de novo hearing, the referring court may consider testimony or other
evidence in the record[, if the record is taken by a cour reporter,] in addition to witnesses or
other matters presented under Section 201.015.
   SECTION 25. Subsection (c), Section 201.015, Family Code, is amended to read as
follows:
   (c) In the de novo hearing before the referring court, the parties may present witnesses on
the issues specified in the request for hearing. The referring court may also consider the
record from the hearing before the associate judge, including the charge to and verdict
returned by a jury[, if the record was taken by a court reporer].
                                                 1945
Ch. 767, § 26                                  81st LEGISLATURE-REGULAR SESSION

   SECTION 26. Subsection (a), Section 203.005, Family Code, is amended to read as
follows:
   (a) The administering entity may authorize a domestic relations office to assess and collect:
     (1) an initial operations fee not to exceed $15 to be paid to the domestic relations office
   on each [the] filing of an original [a] suit, motion for modification, or motion for
   enforcement;
     (2) in a county that has a child support enforcement cooperative agreement with the
   Title IV-D agency, an initial child support service fee not to exceed $36 to be paid to the
   domestic relations office on the filing of an original [a] suit;
      (3) a reasonable application fee to be paid by an applicant requesting services from the
   office;
     (4) a reasonable attorney's fee and court costs incurred or ordered by the court;
      (5) a monthly service fee not to exceed $3 to be paid annually in advance by a managing
   conservator and possessory conservator for whom the domestic relations office provides
   child support services;
      (6) community supervision fees as provided by Chapter 157 if community superision
   officers are employed by the domestic relations office;
      (7) a reasonable fee for preparation of a court-ordered social study;
      (8) in a county that provides visitation services under Sections 153.014 and 203.004 a
   reasonable fee to be paid to the domestic relations office at the time the visitation services
   are provided;
      (9) a fee to reimburse the domestic relations office for a fee required to be paid under
   Section 158.503(d) for filing an administrative writ of withholding;
      (10) a reasonable fee for parenting coordinator services; and
      (11) a reasonable fee for alternative dispute resolution services.
   SECTION 27. Section 231.015, Family Code, is amended to read as follows:
   Sec. 231.015. INSURANCE REPORTING [VIIO] PROGRAM. (a) In consultation
with the Texas Department of Insurance and representatives of the insurance industry in this
state, including insurance trade associations, the Title IV-D agency by rule shall operate
[establish] a [ilota] program to improve the enforcement of child support, including the use of
child support liens under Chapter 157. The [pilot] program shall provide for procedures,
including data matches, [develop processes] under which insurance companies shall [may
voluntarly] cooperate with the Title IV-D agency in identifying obligors who owe child
support arrearages or who are subject to liens for child support arrearages to intercept
certain liability insurance settlements or awards for claims in satisfaction of the arrearage
amounts.
   (b) An insurance company that provides information or [PtheQA4se] responds to a notice of
child support lien or levy under Subchapter G, Chapter 157, or acts in good faith to comply
with procedures established by the Title iV-D agency [in the pilot program] under this
section is not liable for those acts under any law to any person.
   SECTION 28. Section 231.202, Family Code, is amended to read as follows:
   Sec. 231.202. AUTHORIZED COSTS AND FEES IN TITLE IV-D CASES. In a Title
IV-D case filed under this title, including a case filed under Chapter 159, the Title IV-D
agency shall pay only the following costs and fees:
     (1) filing fees and fees for issuance and service of process as provided by Chapter 110 of
  this code and by Sections 51.317(b)(1), (2), and (3) and (b-1) [51- 217], 51.318(b)(2), and
  51.319(2), Government Code;
     (2) fees for transfer as provided by Chapter 110;
     (3) fees for the issuance and delivery of orders and writs of income withholding in the
  amounts provided by Chapter 110;
     (4) the fee for services provided by [that] sheriffs and constables, including:
                                                1946
81st LEGISLATURE-REGULAR SESSION                                             Ch. 767, § 30

         (A) a fee [are] authorized [to charge for se.vng process] under Section 118.131, Local
      Government Code, for serving each item of process to each individual on whom service is
      required, including service by certified or registered mail[, to be paid to a sheriff,
      constable, or cc.k Azeheve-r- Se- e of process is required]; and
         (B) a fee authorized under Section 157.103(b) for serving a capias;
      (5) the fee for filing an administrative writ of withholding under Section 158.503(d);
   [and]
      (6) the fee for issuance of a subpoena as provided by Section 51.318(b)(1), Government
   Code; and
      (7) af'e authorized under a local rulefor the electronic filing of documents with a clerk.
   SECTION 29. Subsection (a), Section 232.005, Family Code, is amended to read as
follows:
   (a) A petition under this chapter must state that license suspension is required under
Section 232.003 and allege:
      (1) the name and, if known, social security number of the individual;
      (2) [;.th regard t eh license, the type, and if know, number of any iense the
  indi;vdual is believed to hold and] the name of the licensing authority that issued a [e]
   license the individual is believed to hold; and
      (3) the amount of arrearages owed under the child support order or the facts associated
   with the individual's failure to comply with:
         (A) a subpoena; or
         (B) the terms of a court order providing for the possession of or access to a child.
   SECTION 30. Section 234.010, Family Code, is amended to read as follows:
   Sec. 234.010. DIRECT DEPOSIT AND ELECTRONIC BENEFITS TRANSFER OF
CHILD SUPPORT PAYMENTS. (a) The state disbursement unit authorized under this
chapter may make a direct deposit of [traasmit] a child support payment to an obligee by
electronic funds transfer into [if the obligee maintains] an account with a financial institution
maintained by the obligee. It is the responsibility of the obligee to notify the state
disbursement unit of-
      (1) the existence of an account;
      (2) the appropriate routing informationfor direct deposit by electronic funds transfer
   into an account; and
      (3) any modification to account information previously provided to the state disburse-
   mevt unit, including information that an account has been closed.
   (b) Except as provided by Subsection (d), the state disbursement unit shall deposit a child
snpport payment by electronicfunds transfer into a debit card account establishedfor the
obligee by the Title IV-D agency if the obligee:
      (1) does not maintain an account with a financial institution;
      (2) fails to notify the state disbursement unit of the existence of an account maintained
  with afinancial institution; or
      (3) closes an account maintained with a financial institution previously used to accept
  direct deposit of a child support payment without establishing a new account and
  notifying the state disbursement unit of the new account in accordance with Subsection (a)
  [The work group convened underv this subchapter may develop a plan to assist;a obligec
  who does not have an account 1.th a financial institution to obtain an account].
  (c) The Title IV-D agency shall:
      (1) issue a debit card to each obligee for whom a debit card account is established under
  Subsection (b); and
      (2) provide the obligee with instructionsfor activating and using the debit card [work
  group may detearmine whether it is fe'asible an1d otefciefor the state. to administer An
  electronic benefits transfer system for Child support obligees and m~ay 1-FRemmed imple
  mentation of such a system to the Ttle n? D agency].
                                                1947
Ch. 767, § 30                                    81st LEGISLATURE-REGULAR SESSION

     (c-1) Chapter 604, Business & Commerce Code, does not apply to a debit card issued
under Subsection (c).
    (d) An obligee may decline in writing to receive child support payments by electronic
funds transfer into an account with a financial institution or a debit card account and
request that payments be provided by paper warrants if the obligee alleges that receiving
payments by electronic funds transfer would impose a substantialhardship [After reeewng
 any rcmedtosby                  the work group under Subsection (e), the Title IV7 D agency or2 the
vendo-r selected by the Title IV D agency to operate the State dis-bu-rsement unit may provide
 _for elec0-tronic benecfits tran4sfer, if the requcst for proposals issuaed by thia Title 1IV D agency
 and any contr;act resulting fromA the selec_,tion Of A vendor to provide the. Ser.40cs specified in
the request for proposals provides for electron(44ic_ benefits tralnsfe].
    (e) A child support payment disbursed by the state disbursement unit by electronic funds
 transfer into an account with a financial institution maintained by the obligee or into a
 debit card account established for the obligee under Subsection (b) is solely the property of
 the obligee [The work group may recomme.nd ad the Title D TT agency may establish
procedures to implement this section.]
    [(f The Title T D agency, after receing the recommendan of the work group, may
 require an obligee to receive payments by direct deposit to the obligee's bank a.ccunt or by
 elecptronic benefits transfer to anP ac2ount estabhlishqed by the Title I T D agency or the, state
 disbursement unit if the account is established at no cost to the obligee].
    SECTION 31. Section 34.001, Civil Practice and Remedies Code, is amended by adding
 Subsection (c) to read as follows:
     (c) This section does not apply to a judgment for child support under the Family Code.
    SECTION 32. Subsection (e), Section 501.014, Government Code, is amended to read as
 follows:
    (e) On notification by a court, the department shall withdraw from an inmate's account any
 amount the inmate is ordered to pay by order of the court under this subsection. On receipt
 of a valid court order requiring an inmate to pay child support, the department shall
withdraw the appropriate amount from the inmate's account under this subsection, regard-
 less of whether the court order is provided by the court or another person. The department
 shall make a payment under this subsection as ordered by the court to either the court or the
party specified in the court order. The department is not liable for withdrawing or failing to
withdraw money or making payments or failing to make payments under this subsection.
The department shall make withdrawals and payments from an inmate's account under this
 subsection according to the following schedule of priorities:
        (1) as payment in full for all orders for child support;
        (2) as payment in full for all orders for restitution;
        (3) as payment in full for all orders for reimbursement of the Health and [Texas
    Depa4~ei4-4] Human Services Commission for financial assistance provided for the
    child's health needs under Chapter 31, Human Resources Code, to a child of the inmate;
        (4) as payment in full for all orders for court fees and costs;
        (5) as payment in full for all orders for fines; and
        (6) as payment in full for any other court order, judgment, or writ.
    SECTION 33. Section 12.0011, Property Code, is amended by adding Subsection (d) to
read as follows:
    (d) This section does not apply to a child support lien notice issued by the Title IV-D
agency under Chapter 157, Family Code. For purposes of this subsection, "Title IV-D
agency" has the meaning assigned by Section 101.033, Family Code.
    SECTION 34. Section 72.101, Property Code, is amended by adding Subsection (e) to
read as follows:
    (e) This section does not apply to money collected as child support that:
        (1) is being held for disbursement by the state disbursement unit under Chapter 234,
    Family Code, or a local registry, as defined by Section 101.018, Family Code, pending
    identification and location of the person to whom the money is owed; or
                                                1948
81st LEGISLATURE-REGULAR SESSION                                            Ch. 767, § 47

      (2) has been disbursed by the state disbursement unit under Chapter 234, Family Code,
   by electronic funds transfer into a child support debit card account established for an
   individtal under Section 234.010, Family Code, but not activated by the individual.
   SECTION 35. Subdivision (1), Subsection (a), Section 73.001, Property Code, is amended
to read as follows:
      (1) "Account" means funds deposited with a depository in an interest-bearing account, a
   checking or savings account, or a child support debit card account established under
   Section 234.010, Family Code, or funds received by a depository in exchange for the
   purchase of a stored value card.
   SECTION 36. Subsection (c), Section 601.454, Transportation Code, is amended to read
as follows:
   (c) Information obtained under this subchapter is confidential. The agent:
      (1) may use the information only for a purpose authorized under this subchapter;
      (2) [and] may not use the information for a commercial purpose; and
      (3) on request, and subject to appropriate safeguards to protect the privacy of motor
   vehicle owners developed by the implementing agencies and the attorney general, may
   provide the information to the attorney general for the purpose of enforcing child support
   obligations.
   SECTION 37. Subsection (c), Section 154.130, Subsection (d), Section 154.182, and Section
234.011, Family Code, are repealed.
   SECTION 38. Section 102.009, Family Code, as amended by this Act, applies to a
proceeding under Chapter 233, Family Code, that is pending before the Title IV-D agency or
initiated by the Title IV-D agency on or after the effective date of that provision.
   SECTION 39. Section 102.011, Family Code, as amended by this Act, applies only to an
acknowledgment of paternity signed on or after the effective date of that provision.
   SECTION 40. Sections 154.062 and 154.130, Family Code, as amended by this Act, apply
only to a suit affecting the parent-child relationship that is commenced on or after the
effective date of those provisions. A suit affecting the parent-child relationship commenced
before the effective date of those provisions is governed by the law in effect on the date the
suit was commenced, and the former law is continued in effect for that purpose.
   SECTION 41. Sections 154.181, 154.182, 154.183, and 154.191, Family Code, as amended
by this Act, apply to a suit affecting the parent-child relationship pending in a trial court on
or filed on or after the effective date of those provisions.
   SECTION 42. Section 154.187, Family Code, as amended by this Act, applies to an order
or notice received by an employer on or after the effective date of that provision. An order
or notice received by an employer before the effective date of that provision is governed by
the law in effect on the date the order or notice was received, and the former law is continued
in effect for that purpose.
   SECTION 43. Section 157.009, Family Code, as added by this Act, applies only to a
money judgment for child support arrearages that is rendered on or after the effective date of
that provision. A money judgment for child support arrearages rendered before the effective
date of that provision is governed by the law in effect on the date that the judgment was
rendered, and the former law is continued in effect for that purpose.
   SECTION 44. The change in law made by Subsection (e), Section 157.162, Family Code,
as added by this Act, applies only to a motion for enforcement that is filed on or after the
effective date of this Act. A motion for enforcement filed before the effective date of this Act
is governed by the law in effect immediately before that date, and the former law is continued
in effect for that purpose.
   SECTION 45. Section 157.268, Family Code, as amended by this Act, applies only to child
support collected on or after January 1, 2010.
   SECTION 46. Section 158.203, Family Code, as amended by this Act, applies to child
support payments withheld by an employer on or after September 1, 2009.
   SECTION 47. Sections 201.009 and 201.015, Family Code, as amended by this Act, apply
only to a hearing before an associate judge that is commenced on or after the effective date of
                                                1949
Ch. 767, § 47                                        81st LEGISLATURE-REGULAR SESSION

those provisions. A hearing before an associate judge that commenced before the effective
date of those provisions is governed by the law in effect on the date the hearing commenced,
and the former law is continued in effect for that purpose.
   SECTION 48. The changes in law made by this Act to Section 231.202, Family Code, by
the amendment of Subdivision (4) and the enactment of Subdivision (7) of that section apply to
a suit affecting the parent-child relationship pending in a trial court on or filed on or after
September 1, 2009.
   SECTION 49. Section 232.005, Family Code, as amended by this Act, applies only to a
petition filed on or after the effective date of that provision. A petition filed before the
effective date of that provision is governed by the law in effect on the date the petition was
filed, and the former law is continued in effect for that purpose.
   SECTION 50. Section 34.001, Civil Practice and Remedies Code, as amended by this Act,
applies to each judgment for child support under the Family Code, regardless of the date on
which the judgment was rendered.
   SECTION 51. (a) Except as provided by Subsections (b) and (c) of this section:
      (1) this Act takes effect immediately if it receives a vote of two-thirds of all the members
   elected to each house, as provided by Section 39, Article III, Texas Constitution; and
      (2) if this Act does not receive the vote necessary for immediate effect, this Act takes
   effect September 1, 2009.
   (b) The change in law made by this Act to Section 157.268, Family Code, takes effect
January 1, 2010.
   (c) The changes in law made by this Act to Subsection (b), Section 154.182, and Sections
158.203 and 231.202, Family Code, take effect September 1, 2009.
  Passed the Senate on April 23, 2009: Yeas 30, Nays 0; the Senate concurred in House
       amendments on May 28, 2009: Yeas 31, Nays 0; passed the House, with amend-
       ments, on May 21, 2009: Yeas 138, Nays 0, four present not voting.
  Approved June 19, 2009.
  Effective June 19, 2009, except as provided by §§ 51 (b), 51 (c).



                                             CHAPTER 768

                                               S.B. No. 866
                                                   AN ACT
relating to the rights and liabilities of the parties in a suit for dissolution of a marriage and certain post-
dissolution proceedings.
  Be it enacted by the Legislature of the State of Texas:
  SECTION 1. Subsection (d), Section 3.007, Family Code, is amended to read as follows:
  (d) A spouse who is a participant in an employer-provided stock option plan or an
employer-provided restricted stock plan has a separate property interest in the options or
restricted stock granted to the spouse under the plan as follows:
    (1) if the option or stock was granted to the spouse before marriage but required
  continued employment during marriage before the grant could be exercised or the
  restriction removed, the spouse's separate property interest is equal to the fraction of the
  option or restricted stock in which:
        (A) the numerator is the sum of-
         (i) the period from the date the option or stock was granted until the date of
        marriage; and
          (ii) if the option or stock also required continued employment following the date of
        dissolution of the marriage before the grant could be exercised or the restriction
                                               1950
75th LEGISLATURE-REGULAR SESSION                                              Ch. 607, § 1
of this Act. A member of the governing board of the Department of Information Resources
who is serving on the board immediately before the effective date of this Act is governed for
the remainder of the member's current term by Sections 2054.021 and 2054.022, Government
Code, as those statutes existed immediately before the effective date of this Act, and the prior
law is continued in effect for this purpose.
   (c)The three voting board positions with terms that expire February 1, 1999, are abolished
on that date.
  (d) On February 1, 1999, the first two-year terms on the board begin for the members of
the nonvoting ex officio group composed of the executive director of the Texas Workers'
Compensation Commission, the commissioner of health and human services, and the executive
director of the Texas Department of Transportation. On February 1, 2001, those three
members' first terms expire, and the first two-year terms on the board begin for the
members of the nonvoting ex officio group composed of the commissioner of education, the
executive director of the Texas Department of Criminal Justice, and the executive director of
the Parks and Wildlife Department.
  (e)In appointing voting members of the board to terms scheduled to begin February 1,
2001, the governor shall appoint one voting member to the board for a term expiring
February 1, 2003, one voting member for a term expiring February 1, 2005, and one voting
member for a term expiring February 1, 2007.
   (f)In appointing voting members of the board to terms scheduled to begin February 1,
2003, the governor shall appoint one voting member to the board for a term expiring
February 1, 2005, one voting member for a term expiring February 1, 2007, and two voting
members for terms expiring February 1, 2009.
   SECTION 23. This Act takes effect September 1, 1997.
  SECTION 24. The importance of this legislation and the crowded condition of the
calendars in both houses create an emergency and an imperative public necessity that the
constitutional rule requiring bills to be read on three several days in each house be
suspended, and this rule is hereby suspended.
   Passed the Senate on April 11, 1997, by a viva-voce vote; the Senate concurred in
        House amendments on May 21, 1997, by a viva-voce vote; passed the House, with
       amendments, on May 8, 1997, by a non-record vote.
  Approved June 11, 1997.
   Effective September 1, 1997.



                                       CHAPTER 607

                                         S.B. No. 426
                                              AN ACT
relating to the revision of the Uniform Interstate Family Support Act to comply with federal law.
   Be it enacted by the Legislature of the State of Texas:
   SECTION 1. Subdivisions (7), (16), and (19), Section 159.101, Family Code, are amended
to read as follows:
     (7) "Initiating state" means a state from [in] which a proceeding is ]brfvarded or in
   which a proceeding isfiledforforvardingto a responding state under this chapter or a law
   o. procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of
   Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act [i filed CAI
   fom.arding to a responding statel.
     (16) "Responding state" means a state in [to] which a proceeding is filed or to which a
   proceeding is forwarded for filing from an initiatingstate under this chapter or a law or
   procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of
   Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.
                                              2137
Ch. 607, § 1                                   75th LEGISLATURE-REGULAR SESSION

      (19) "State" means a state of the United States, the District of Columbia, [the Commg-
   wealth -f] Puerto Rico, the United States Virgiu Islands, or any territory or insular
   possession subject to the jurisdiction of the United States. The term includes:
         (A) an Indian tribe; and
         (B) a foreign jurisdiction that has enacted a law or established procedures for issuance
      and enforcement of support orders that are substantially similar to the procedures under
      this chapter, the Un iform Reciprocal Einforcement of Support Act, or the Revised
      Uniform Reciprocal Enforcement of Support Act.
   SECTION 2. Section 159.102, Family Code, is amended to read as follows:
   See. 159.102. TRIBUNAL OF [T-81 STATE. The court is the tribunal of this state.
   SECTION 3. Section 159.203, Family Code, is amended to read as follows:
   Sec. 159.203. INITIATING AND RESPONDING TRIBUNAL OF [TIS1                             STATE.
Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward
proceedings to another state and as a responding tribunal for proceedings initiated in another
state.
   SECTION 4. Subsection (a), Section 159.205, Family Code, is amended to read as follows:
   (a) A tribunal of this state issuing a support order consistent with the law of this state has
continuing, exclusive jurisdiction over a child support order:
      (1) as long as this state remains the residence of the obligor, the individual obligee, or
   the child for whose benefit the support order is issued; or
      (2) until all of the parties who are individnals have leach individual1 party hasl filed
  written consents Jeonsentl with the tribunal of this state for a tribunal of another state to
   modify the order and assume continuing, exclusive jurisdiction.
   SECTION 5. Section 159.207, Family Code, is amended to read as follows:
   See. 159.207. RECOGNITION OF CONTROLLING CHILD SUPPORT ORDER [OR-
DERSI. (a) If a proceeding is brought under this chapter and lone or more child support
o.d'~hwc been iassued in thi             -nother .°tae ,ith-v+9prd to an obligor and a child, a
                                       . o"
Wbunal-of thstte. hall appy.the -olo ng rules in determining ,,hie,-o'e to,eeg.ize
f., pu'PeJes o      tinuing, exlusiv jurisdiction
      1("4-il only one tribunal has issued a child support order, the order of that tribunal
   controls and must be so recognized.
   (b) If a proceeding is brought under this chapter and two or more child support orders
have been issued by tribnmals of this state or another state with regard to the same obligor
and child, a tribunal of this state shall apply the following rules in determining which order
to recognize for purposes of contin u ing, exclnsive.inrisdict ion:
      (1) [1,-(,l if ltwo or moro tribunals hAVc
                                             . i, ued Chil(' .         order fol- the Same obliger
                                                                    .PPOr
    ad -hi-. ndIonly one of the tribunals would have continuing, exclusive jurisdiction under
   this chapter, the order of that tribunal controls and must be so recognized;
      (I2)1(31 if Itwo o" more tribunals have issued child Support orders for the same obliger
   a... .hildan.d more than one of the tribunals would have continuing, exclusive jurisdiction
   under this chapter, an order issued by a tribunal in the current home state of the child
   controls and must be so recognized, but if an order has not been issued in the current home
   state of the child, the order most recently issued controls and must be so recognized; and
      (3) [()1 if [two o3" more tribunals hae isued child Support orders for thhe same obligor
   and- hi-'-aI.. none of the tribunals would have continuing, exclusive jurisdiction under this
   chapter, the tribunal of this state having. jurisdiction over the parties shall [mayl issue a
   child support order that controls and must be so recognized.
   (c) If two or more child support orders have been issued for the same obligor a d child
and if the obligor or the individual obligee resides in this state, a party may request a
tribunal of this state to determine which order controls and must be so recognized under
Subsection (b). The request must be accompanied by a certified copy qf every support order
in effect. The requesting party shall give notice of the request to each party whose rights
may be ajffcted by the determination.
                                                2138
75th LEGISLATURE-REGULAR SESSION                                                 Ch. 607, § 8
  (d) [(b)l The tribunal that issued the controlling [issues ;m] order [,reegized] under
Subsection (a), (b), or (c) is the tribunal that has continuing, exclusive jurisdiction under
Section 159.205.
    (e) A tribunal of this state that determines by order the identity of the controlling order
 under Subsection (b)(1) or (2) or that issues a new controlling order under Subsection (b)(3)
 shall state in that order the basis upon which the tribunal made its determination
    (0 Within 30 days after issuance of an order determining the identity of the controlling
 order, the party obtaining the order shall file a certified copy of it with each tribunal that
 issued or registered an earlier order of child support. A party who obtains the order and
fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the
 issue of.failure to file arises. The failure to file does not affect the validity or enforceability
 of the controlling order.
    SECTION 6. Section 159.301, Family Code, is amended to read as follows:
    See. 159.301. PROCEEDINGS UNDER ITIIS1 CHAPTER. (a) Except as otherwise
 provided in this chapter, this subchapter applies to all proceedings under this chapter.
    (b) This chapter provides for the following proceedings:
       (1) establishment of an order for spousal support or child support pursuant to [1nder
   Section 159.401;
       (2) enforcement of a support order and income-withholding order of another state
   without registration pursuant to Sections 159.501 through 159.507 [under Subchaptr F];
       (3) registration of an order for spousal support or child support of another state for
  enforcement pursuant to Sections 159.601 through 159.608 [under Subha             r   ];
      (4) modification of an order for child support or spousal support issued by a tribunal of
   this state prsuantto junde I Sections 159.203 through [-1159.205;
      (5) registration of an order for child support of another state for modification pursuant
   to Sections 159.609 through 159.614 [unde-Sub- hpte-G];
      (6) determination of parentage pursuant to Section 159.701 [under Subchaptcr H]; an]
      (7) assertion of jurisdiction over nonresidents pursuant to [und I] Sections 159.201 and
   159.202.
   (c) An individual or a support enforcement agency may commence a proceeding authorized
under this chapter by filing a petition in an initiating tribunai for forwarding to a responding
tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state
that has or that can obtain personal jurisdiction over the respondent.
   SECTION 7. Section 159.303, Family Code, is amended to read as follows:
   See. 159.303. APPLICATION OF LAW OF [THIS] STATE. Except as otherwise
provided in this chapter, a responding tribunal of this state shall:
      (1) apply the procedural and substantive law, including the rules on choice of law,
   generally applicable to similar proceedings originating in this state and may exercise all
   powers and provide all remedies available in those proceedings; and
      (2) determine the duty of support and the amount payable in accordance with the law
   and support guidelines of this state.
   SECTION 8. Section 159.304, Family Code, is amended to read as follows:
   See. 159.304. DUTIES OF INITIATING TRIBUNAL. (a) On the filing of a petition
authorized by this chapter, an initiating tribunal of this state shall forward three copies of the
petition and its accompanying documents:
      (1) to the responding tribunal or appropriate support enforcement agency in the re-
   sponding state; or
      (2) if the identity of the responding tribunal is unknown, to the state information agency
   of the responding state with a request that they be forwarded to the appropriate tribunal
   and that receipt be acknowledged.
   (b) If a responding state has not enacted the Uniform Interstate Family Support Act or a
law or procedure substantially similar to that Act, a tribunal of this state may issue a
                                                2139
Ch. 607, § 8                                 75th LEGISLATURE-REGULAR SESSION

certificate or other document and make findings required by the law of the responding state.
If the responding state is a foreign jurisdiction, the tribunal may specify the amoulnt of
sitpport sought and provide othee documents necessary to satisfy the requirements of the
responding state.
   SECTION 9. Subsections (a), (b), and (e), Section 159.305, Family Code, are amended to
read as follows:
   (a) When a responding tribunal of this state receives a petition or comparable pleading
from an initiating tribunal or directly under Section 159.801(c), the responding tribunal shall
cause the petition or pleading to be filed and notify the petitioner [by first Glass mi] where
and when it was filed.
   (b) A responding tribunal of this state, to the extent otherwise authorized by law, may do
one or more of the following:
      (1) issue or enforce a support order, modify a child support order, or render a judgment
   to determine parentage;
      (2) order an obligor to comply with a support order and specify the amount and the
   manner of compliance;
      (3) order income withholding;
      (4) determine the amount of any arrearages and specify a method of payment;
      (5) enforce orders by civil or criminal contempt, or both;
      (6) set aside property for satisfaction of the support order;
      (7) place liens and order execution on the obligor's property[, provided, however, a- Wen
   under thi, subdivision may not a.        or att-ch to real property until reco-ded in -theal-
    popert, r.cors of theounty w"here the real property of the obligor is locatedand shallhe
                  o te rght ofprir bns idopurchasers and lienholders on the real
                 subodinte
   propeiyl;
      (8) order an obligor to keep the tribunal informed of the obligor's current residential
   address, telephone number, employer, address of employment, and telephone number at
   the place of employment;
      (9) issue a bench warrant or capias for an obligor who has failed after proper notice to
   appear at a hearing ordered by the tribunal and enter the bench warrant or capias in any
   local and state computer systems for criminal warrants;
      (10) order the obligor to seek appropriate employment by specified methods;
      (11) award reasonable attorney's fees and other fees and costs; and
      (12) grant any other available remedy.
   (e) If a responding tribunal of this state issues an order under this chapter, the tribunal
shall send a copy of the order [by-firt-eass mai!] to the petitioner and the respondent and to
the initiating tribunal, if any.
   SECTION 10. Section 159.306, Family Code, is amended to read as follows:
   Sec. 159.306. INAPPROPRIATE TRIBUNAL. If a petition or comparable pleading is
received by an inappropriate tribunal of this state, that tribunal shall forward the pleading
and accompanying documents to an appropriate tribunal in this state or another state and
notify the petitioner [by firs't .eass.ma l where and when the pleading was sent.
   SECTION 11. Subsection (b), Section 159.307, Family Code, is amended to read as
follows:
   (b) A support enforcement agency that provides services to the petitioner as appropriate
shall:
      (1) take all steps necessary to enable an appropriate tribunal in this state or another
   state to obtain jurisdiction over the respondent;
      (2) request an appropriate tribunal to set a (late, time, and place for a hearing;
      (3) make a reasonable effort to obtain all relevant information, including information as
   to income and property of the parties;
                                                2140
75th LEGISLATURE-REGULAR SESSION                                              Ch. 607, § 13
      (4) not later than the second day, excluding Saturdays, Sundays, and legal holidays, after
   the date of receipt of a written notice from an initiating, responding, or registering tribunal,
   send a copy of the notice [by first elasa afl] to the petitioner;
      (5)not later than the second day, excluding Saturdays, Sundays, and legal holidays, after
   the date of receipt of a written communication from the respondent or the respondent's
   attorney, send a copy of the communication [by firt elass mal] to the petitioner; and
      (6) notify the petitioner if jurisdiction over the respondent cannot be obtained.
   SECTION 12. Subsections (a) and (c), Section 159.313, Family Code, are amended to read
as follows:
   (a) The petitionermay not be required to pay [An initiating court may require p..nt o"
either] a filing fee or other costs [from the oblige@ and may request the responding court to
collect feesr and costsS from the obligor. The clerk of the responding court may requir
pa~ent of a filing fee or other costes from theobligeel.
   (c) The tribunal shall order the payment of costs and reasonable attorney's fees if it
determines that a hearing was requested primarily for delay. In a proceeding pursuant to
Sections 159.601 through 159.608 [under Subehap            G], a hearing is presumed to have been
requested primarily for delay if a registered support order is confirmed or enforced without
change.
   SECTION 13. Subchapter F, Chapter 159, Family Code, is amended to read as follows:

              SUBCHAPTER F. [D]REGI ENFORCEMENT OF ORDER
                 OF ANOTHER STATE WITHOUT REGISTRATION
   Sec. 159.501. EMPLOYER'S RECEIPT [RECOGNITIONI OF INCOME-WITHHOLD-
ING ORDER OF ANOTHER STATE. [()] An income-withholding order issued in another
                             s
state may be sent [by fi-r    t ass ail] to the obligor's employer under Chapter 158 without
first filing a petition or comparable pleading or registering the order with a tribunal of this
state.
   Sec. 159.502. EMPLOYER'S COMPLIANCE WITH INCOME-WITHHOLDING OR-
DER OF ANOTHER STATE. (a) On receipt of an income-withholdivg [the] order, the
obligor's employer shall immediately provide a copy of the orderto the obligor.
   (b) The employer shall[;
      [(1-] treat an income-withholding order issued in another state that appears regular on its
   face as if the order had been issued by a tribunal of this state.
   (c) Except as otherwise provided in Subsection (d) and Section. 159.503, the employer shall
withhold and[i
      [(2) immediately prolde a copy of the order to the obligor; an
      [(3)] distribute the funds as directed in the withholding order by complying with terms of
   the order that specify:
      (1) the duration and amount of periodic payments of current child support, stated as a
   sum certain;
      (2)the person or agency designated to receive payments and the address to which the
   payments are to be forwarded
      (3)medical support, whether in the form of periodic cash payments, stated as a sum
   certain, or ordering the obligor to provide health insurance coveragefor the child under a
   policy available through the obligor'semployment;
      (4) the amount of periodic payments offees and costs for a support enforcement agency,
   the issuing tribunal, and the obligee's attorney, stated as sums certain; and
     -(5) the amount of periodic payments of arrearagesand interest on arrearages,stated as
   sums certain.
   (d) An employer shall comply with the law of the state of the obligor's principal place of
employment for withholdingfrom income with respect to:
      (1) the employer's fee for processing an income-withholdingorder
                                                2141
Ch. 607, § 13                                 75th LEGISLATURE-REGULAR SESSION

      (2) the maxiinnin amount permitted to be withheld froin the obligor's income; and
      (3) the times within which the employer muest implement the withholding order and
  Jbrward the child support payment.
   See. 159.503. COMPLIANCE WITH MULTIPLE INCOME-WITHHOLDING ORDERS.
If an obligor's employer receives mnltiple income-withholding orders with respect to the
earnings of the same obligor, the employer satisfies the terms of the multiple orders if the
employer complies with the law of the state of the obligor's principal place of employment to
establish the priorities for withholding and allocating income withheld fbr multiple child
support obligees.
   Sec. 159.504. IMMUNITY FROM CIVIL LIABILITY. An employer who complies with
an income-withholding order issued in another state in accordance with this subchapter is
not subject to civil liability to an individual or agency with regard to the employer's
withholding of child snpport fiom the obligor's income.
   Sec. 159.505. PENALTIES FOR NONCOMPLIANCE. An employer who wilfully fails
to comply with an income-withholding order issued by another state and received for
enforcempnt is subject to the same penalties that may be inposed for noncompliance with an
order issued by a tribunal of this state.
   Sec. 159.506. CONTEST BY OBLIGOR. (a) [()1 An obligor may contest the validity or
enforcement of an income-withholding order issued in another state and received directly by
an employer in this state in the same manner as if the order had been issued by a tribunal of
this state. Section 159.604 applies to the contest.
   (b) The obligor shall give notice of the contest to:
      (1) a [anyl support enforcement agency providing services to the obligee;
      (2) each employer that has directly received an income-withholding order, and [to;]
      (3) -1.(4 the person or agency designated to receive payments in the income-withholding
   orderil or to
      1(04] the obligee, if no person or agency is designated.
   Se. 159.507 lSee 159.502). ADMINISTRATIVE ENFORCEMENT OF ORDERS. (a)
A party seeking to enforce a support order or an income-withholding order, or both, issued by
a tribunal of another state may send the documents required for registering the order to a
support enforcement agency of this state.
   (b) On receipt of the documents, the support enforcement agency, without initially seeking
to register the order, shall consider and, if appropriate, use any administrative procedure
authorized by the law of this state to enforce a support order or an income-withholding order,
or both. If the obligor does not contest administrative enforcement, the order need not be
registered. If the obligor contests the validity or administrative enforcement of the order,
the support enforcement agency shall register the order under this chapter.
   SECTION 14. Subsection (a), Section 159.604, Family Code, is amended to read as
follows:
   (a) The law of the issuing state governs the nature, extent, amount, and duration of current
payments and other obligations of support and the payment of arrearages under the order
[only if a Party provides the Court having jur4iain over -Action
                                                               an        in this :tate a certife
copy of the applicable law of the stwate. Othei1.e, the law of this state applies].
   SECTION 15. Subsections (a) and (b), Section 159.605, Family Code, are amended to read
as follows:
   (a) When a support order or income-withholding order issued in another state is regis-
tered, the registering tribunal shall notify the nonregistering party. INotice mut he g.ven by
first class, certified, . registered mail . by any means of personl. i          athorized
                                                                                ---
                                                                                --         by the
law Of thig SWMte. The notice must be accompanied by a copy of the registered order and the
documents and relevant information accompanying the order.
   (b) The notice must inform the nonregistering party:
      (1) that a registered order is enforceable as of the date of registration in the same
   manner as an order issued by a tribunal of this state;
                                                2142
75th LEGISLATURE-REGULAR SESSION                                             Ch. 607, § 18
     (2) that a hearing to contest the validity or enforcement of the registered order must be
  requested within 20 days [not later than the 20th day] after [the date the] notice [was
  mailed 01 personally Served];
     (3)that failure to contest the validity or enforcement of the registered order in a timely
  manner:
        (A) will result in confirmation of the order and enforcement of the order and the
     alleged arrearages; and
        (B) precludes further contest of that order with respect to any matter that could have
     been asserted; and
     (4) of the amount of any alleged arrearages.
  SECTION 16. Subsections (a) and (c), Section 159.606, Family Code, are amended to read
as follows:
  (a) A nonregistering party seeking to contest the validity or enforcement of a registered
order in this state shall [mu4l request a hearing within 20 days [net later than the 2Oth day
after [th e date thel notice of the registration [:wa mailed or personally ser.ed]. The
nonregistering party may seek under Section 159.607 to:
     (1) vacate the registration;
     (2) assert any defense to an allegation of noncompliance with the registered order; or
     (3) contest the remedies being sought or the amount of any alleged arrearages.
  (c) If a nonregistering party requests a hearing to contest the validity or enforcement of
the registered order, the registering tribunal shall schedule the matter for hearing and give
notice to the parties [by first cl        mail] of the date, time, and place of the hearing.
  SECTION 17. Subsections (a) and (c), Section 159.611, Family Code, are amended to read
as follows:
  (a) After a child support order issued in another state has been registered in this state, the
responding tribunal of this state may modify the order only if Section 159.613 does not apply
and[,] after notice and hearing[,I the tribunal finds that:
     (1) the following requirements are met:
        (A) the child, the individual obligee, and the obligor do not reside in the issuing state;
        (B) a petitioner who is a nonresident of this state seeks modification; and
        (C) the respondent is subject to the personal jurisdiction of the tribunal of this state;
    0I'
      (2) [anndviJdlual--paigy-orl the child, or a party who is an individual, is subject to the
   personal jurisdiction of the tribunal of this state and all of the [i]di4dalI parties who are
   individuals have filed in the issuing tribunal Ia] written consents for [conseat that provides
   that] a tribunal of this state to [mayl modify the support order and assume continuing,
   exclusive jurisdiction over the order, however, for the purposes of this subdivision, if the
   issuing state is a foreign jurisdiction that has not enacted a law or established procedures
   substantially similar to the procedures 'under this chapter, the consent otherwise required
   of an individual residing in this state is not required .for the tribunal to assume
   jurisdiction to modify the child support order.
   (c) A tribunal of this state may not modify any aspect of a child support order that may not
be modified under the law of the issuing state. If two or more tribunals have issued child
support orders for the sane obligor and child, the order that controls and must be so
recognized under Section 159.207 establishes the aspects of the support order that are
non)nodifiable.
   SECTION 18. Subchapter G, Chapter 159, Family Code, is amended by adding Sections
159.613 and 159.614 to read as follows:
  Sec, 159.613. JURISDICTION TO MODIFY CHILD SUPPORT ORDER OF ANOTH-
ER STATE WHEN INDIVIDUAL PARTIES RESIDE IN THIS STATE. (a) If all of the
parties who are individuals reside in this state and the child does not reside in the issuing
state, a tribunal of this state has jurisdiction to enforce and to modif/l the issuinlg state's
child support orxler in a proceeding to register that order.
                                               2143
Ch. 607, § 18                                    75th LEGISLATURE-REGULAR SESSION

   (b) A tribunal of this state exercising jurisdiction under this section shall apply the
 provisions of Sections 159.101 through 159.209 and 159.601 through 159.614 and the proce-
 dural and substantive law of this state to the proceedingfor enforcement or modification.
Sections 159.301 through 159.507 and 159.701 through 159.802 do not apply.
   Sec. 159.614. NOTICE TO ISSUING TRIBUNAL OF MODIFICATION. Within 30
 days after issuance of a modified child support order; the party obtaining the modification
 shallfile a certifi. i copy of the orderwith the issuing tribunalthat had continuing, exclusive
jurisdictionover ne earlierorder and in each tribunal in which the party knows the earlier
 orderhas been registered. A party who obtains the order andfails to file a certified copy is
 subject to appropriate sanctions by a tribunal in, which the issue of failure to file arises.
 The failure to file does not qffect the validity or enforceability of the modified order of the
new tribunal having continuing, exclusive jurisdiction.
   SECTION 19. This Act takes effect September 1, 1997, and applies only to an order,
 decree, or judgment entered on or after that date.
   SECTION 20. The importance of this legislation and the crowded condition of the
 calendars in both houses create an emergency and an imperative public necessity that the
 constitutional rule requiring bills to be read on three several days in each house be
 suspended, and this rule is hereby suspended.
   Passed the Senate on March 13, 1997: Yeas 31, Nays 0; passed the House on May 20,
         1997, by a non-record vote.
   Approved June 11, 1997.
   Effective September 1, 1997.



                                         CHAPTER 608

                                           S.B. No. 467
                                                AN ACT
relating to prohibiting a peace officer or attorney representing the state from requiring that certain
complainants submit to polygraph examinations.
   Be it enacted by the Legislatureof the State of Texas:
   SECTION 1. Article 15.051, Code of Criminal Procedure, is amended to read as follows:
   Art. 15.051. REQUIRING POLYGRAPH EXAMINATION OF COMPLAINANT PRO-
HIBITED. (a) A peace officer or an attorney representing the state may not require a
polygraph examination of a person who charges or seeks to charge in a complaint the
commission of an offense under Section 21.11, 22.011, 22.021, or 25.02, Penal Code.
   (b) If a peace officer or an attorney representing the state requests a polygraph examina-
tion of a person who charges or seeks to charge in a complaint the commission of an offense
listed in Subsection (a), the officer or attorney must inform the complainant that the
examination is not required and that a complaint may not be dismissed solely:
      (1) because a complainant did not take a polygraph examination; or
      (2) on the basis of the results of a polygraph examination taken by the complainant.
   (c) A peace officer or an [An] attorney representing the state may not take a polygraph
examination of a person who charges or seeks to charge the commission of an offense listed in
Subsection (a) unless the officer or attorney provides the information in Subsection (b) to the
person and the person signs a statement indicating the person understands the information.
   (d) A complaint may not be dismissed solely:
      (1) because a complainant did not take a polygraph examination; or
      (2) on the basis of the results of a polygraph examination taken by the complainant.
   SECTION 2. The importance of this legislation and the crowded condition of the
calendars in both houses create an emergency and an imperative public necessity that the
constitutional rule requiring bills to be read on three several days in each house be
                                                2144